 In the Matter of DONNELLY GARMENT COMPANYandINTERNATIONALLADIES'GARMENTWORKERS'UNION and DONNELLY GARMENTWORKERS UNION, PARTY TO THE CONTRACTCase No. C-1382.-Decided March, 6, 1940Ladies' Garment Manufacturing Industry-Interference, Restraint, and Coer-cion:domination and use of employees' Loyalty League to prevent organizationof employees by "outside " labor organization ; permitting employees to cir-culate anti-union loyalty pledge with assistance of supervisors and requestingthat additional signatures be obtained;sponsoring and dominating anti-unionmeeting of employees and encouraging opposition to "outside" labor organiza-tion by promising "protection" to employees ; speech disparaging union leader ;approval and encouragement of anti-union demonstrations by employees inplant-Company-Dominated Union:domination of and interference with forma-tion and administration ; formation sponsored and financed by company-dom-inated League ; participation by supervisors and by confidential employees whowere held out as representatives of management ; use of company property andfacilities ; union business conducted on company time and property ; union com-mittee controlled by management representatives ; encouragement of insideunion by speedy recognition, prompt negotiation of closed-shop contract ; ordereddisestablished-Evidence: testimony of employees that they were not dominatedor coerced but acted voluntarily is not controlling when record shows respond-company-dominated union invalid ; substantive provisions of relating to ratesof pay, wages, hours of employment, or other conditions of employment, notto be affectedby-Check-Off:agreement for, with company-dominated union;employer ordered to reimburse employees for amounts deducted from wagesas dues for company-dominatedunion-Discrimination:entering into and pub-licizing closed-shop agreement with company-dominated union, thus not withinproviso of Section 8 (3), held discrimination as to terms and conditions ofemployment ; temporary lay-off held discriminatory, but no order of reinstate-ment or back pay because employer subsequently took action equivalent tooffer of reinstatement ; denial of reinstatement after vacation discriminatory-Reinstatement Ordered:for discriminatory refusal to reinstateBackPay:awarded to employee who is to be offered reinstatement ; computation of : periodfrom date of service of Intermediate Report to Order excluded from.Mr. Daniel J. LearyandMr. Henry H. Foster, Jr.,for the Board.Reed & Ingraham,byMr. James A. Reed, Mr. R. J. Ingraham,Mr. James J. Shepard, Jr.,andMr. Burr S. Stottle,of Kansas City,Mo., for the respondent.Mr. Clif LangsdaleandMiss Jane Walker Palmer,of Kansas City,Mo., for the I. L. G. W. U.21 N. L R B., No. 24.164 DONNELLY GARMENT COMPANY165Gossett, Ellis, DietrichcCTyler, by Mr. Frank E. Tyler, Mr. ThomasJ.Patten,andMr. Lucian Lane,ofKansas City,Mo., for theD. G. W. U.Mr. N. Barr Miner,ofcounsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges dated August 9, 1938, and amended charges datedApril 6, 1939, duly filed by International Ladies' Garment Workers'Union, herein called the I. L. G. W. U., the National Labor Rela-tions Board, herein called the Board, through its Acting RegionalDirector for the Seventeenth Region (Kansas City, Missouri), issuedits complaint, dated April 27, 1939, against Donnelly Garment Com-pany, of Kansas City, Missouri, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1), (2), and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.With respect to the unfair labor practices the complaint, asamended,' alleged in substance (1) that the respondent on or aboutApril 27, 1937, and thereafter, dominated and interfered with theformation and administration of a labor organization among itsemployees, known as "Donnelly Garment Workers Union," hereincalled the D. G. W. U., and has given financial and other, supportto the said organization,inter alia,(a)by encouraging and per-mitting its supervisory and other employees to promote the organi-zation of and membership in the D. G. W. U. on the respondent'stime, property, and at its expense, (b) by forming, on or about Feb-ruary 12, 1935, through its officers and agents, the Donnelly LoyaltyLeague, herein called the League, and continuing to dominate saidLeague until on or about April 27, 1937, for the purpose of impedingand preventing the organization of its employees by the I. L. G. W.U., and (c) by entering into a closed-shop agreement for the purposeof assisting the D. G. W. U. and of depriving its employees of theirrights guaranteed under the Act; (2) that the respondent discour-aged membership in the I. L. G. W. U. by discharging 2 employees,Sylvia Hull and May Fike, in April 1937, because said employees'The allegations are summarized from the complaint as amended at the close of theevidence put in by the Board at the hearingBy stipulation,dated July 22, 1939, theamended complaint was further amended to conform it to the proof.283032-41-vol. 21-12 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad joined and assisted the I. L. G. W. U.; (3) that the respondentby various acts 2 has coerced and restrained its employees frombecoming members or continuing membership in the I. L. G. W. U.and has encouraged and compelled membership in the D. G. W. U.It is further alleged that the respondent by entering into a closed-shop contract with the D. G. W. U. has violated Sections 8 (3) and8 (1) of the Act and that the aforesaid closed-shop contract betweenthe respondent and the D. G. W. U. is void and of no effect.Upon motions of the respondent and the D. G. W. U. the TrialExaminer dismissed the allegations in the amended complaint relatingto certain of the acts of interference, restraint, and coercion,3 but over-ruled all motions of the respondent and the D. G. W. U. to dismiss thecomplaint or amended complaint in its entirety.'These rulings arehereby affirmed.The complaint and notices of hearing thereon were duly served uponthe respondent, upon the I. L. G. W. U., and upon the D. G. W. U.,party to the contract.On May 2, 1939, the Donnelly Garment Work-ers Union filed its petition to intervene, which was granted, by orderof the Acting Regional Director for the Seventeenth Region, in so faxas its interest might appear.Hearings were held before James C. Batten, the TrialExaminerduly designated by the Board, from June 5 to July 15, 1939, inclusive,at Kansas City, Missouri.At the hearing the Board, the respondent,the D. G. W. U. and the I. L. G. W. U. were represented by counsel.Full opportunity to be heard, to examine and cross-examine witnesses,and to produce evidence bearing upon the issues was afforded to allparties.)by dischargingFern Sigler in April 1937,(b) by statements of the respondent's piesident and of certainsupervisory employees in March and April 1937,(c)by public statements against theIL.G W U madeby James A.Reed,(d) by permitting a loud-speaker system in itscafeteria to be used as it medium of propaganda in favor ofthe D G W U and inopposition to theIL. G W U , (e) by keeping members and meetingsof the I L G W Uunder surveillance,(f)by circulating and inducing its employees to sign it petition pro-fessing their loyalty to the respondent,(g) by permitting ceitain supervisory and confi-dential employees to become members and active in the affairsof the D G W U, (h) bydiscriminating in the allotment of work and by refusing to iecall to work certain namedemployees who were allegedly members ofthe I L G WU, (i) by instigating andpermitting its employees to engage in a demonstration on April 23,1937,against certainmembers of theI.L. G. W. U., and (j)by granting a contract to the D G W U makingmembership therein a condition of employment8The portions of the amended complaint dismissed were subpaiagraphs rl, g, g(1), i,k,n, o, and p,of paragraph 11, relating to. (1) public statements of James A Reed,(2) statements of Alex Green and MisEllaMaeHyde, supeivisory officials of the re-spondent,concerning the I L G.W. TJ, (3)use of a loud-speaker system in the respond-ent's cafeteria to influence its employeesiegardingtheir union affiliations,(4) surveil-lance,(5)discrimination in theallotment of workto employeeswho weremembers ofthe I L G.W. U, and(6) the refusalof therespondent to recall or assign work tocertain named employees who were members-ofthe I L G W U4These motions were made at various time, during the course of the hearingTheTiial Examiner reserved decision and announcedthe i ulings,as stated,in his IntermediateReport DONNELLY GARMENT COMPANY167The respondent and the D. G. W. U. filed notions to make the chargeand the complaint more definite and certain.The Trial Examinergranted in part the motions referring to the complaint, and orderedcounsel for the Board to make the complaint more definite and certainin specified respects.Counsel for the Board, in compliance with theTrial Examiner's ruling, thereafter moved to strike certain portionsof the complaint and to amend it, which motion was granted.At theclose of the presentation of evidence by the Board in support of thecomplaint, said complaint was again amended on motion of counsel forthe Board, and service of said amended complaint was acknowledgedby the parties.Various other motions by the respondent and theD. G. W. U. to make the complaint more definite and certain weredenied and the respondent's contention that portions of the amendedcomplaint were so vague, indefinite, and uncertain that they do notsufficiently apprise the respondent of the acts charged was overruledby the Trial Examiner.These rulings of the Trial Examiner arehereby affirmed.On June 1, 1939, the respondent filed its answer which was dividedinto four parts. In Part A the respondent contended that upon tenstated grounds 6 the Board is without jurisdiction to maintain theproceedings.In Part B of its answer the respondent avers that thecomplaint must be dismissed. "for the reason that the Board, its agentsand representatives, have exceeded their authority and have demon-5The stated grounds were* (1) the Board is without jurisdiction to issue a complaint"at the request of an organization which does not represent a single employee in therespondent's plant,***and (which) has been found by a United States FederalCourt to be engaged in an unlawful conspiracy to force respondent to compel its em-ployees to join said organization against their wills" ; (2) the Board has no authorityto issue a complaint "for the purpose of attempting to abiogate and nullify contractsbetween the respondent and the exclusive representative of 100 per cent of its employeeswhen said contracts are entirely satisfactory to both parties thereto and have beendetermined by it United States Federal Court to contain higher wages and more favorableworking conditions than are contained in any contracts enteied into between the Inter-national Union (I. L. G W. U ), and other garment manufactuicis in this pait of thecountry" ; (3) this proceeding deprives the respondent, without a judicial hearing, of itsright freely to contract as guaranteed by the Fifth Amendment to the Constitution ofthe United States, (4) if this proceeding were sustained valid contracts between therespondent and the chosen representatives of its employees would be abrogated without ajudicial hearing, due process of law, and a trial by jury, in violation of the Fifth andSeventh Amendments to the Constitution ; (5) this proceeding deprives the iespondentof its property without due process of law and of its right to trial by jury- by providingfor the awarding of unearned wages to former employees and for their reinstatement,(6) the amended charge of the I L. G W U. is vague, indefinite and does not state factssufficient to support a foimal complaint; (7) the Board, without authority, by the issu-ance of its complaint, has prejudged as true the allegations in the amended charge ofthe I L G. W. U ; (8) the complaint is vague, indefinite, insufficient and alleges conclu-sionsinstead of facts, all in violation of due process of law , (9) the maintenance of thisproceeding violates the Fifth Amendment and Article III, Sections 1 and 2 of the Consti-tution of the United States by permitting the Board to act as investigator, complainant,prosecutor, trier of the facts and judge of the controversy and by denying the iespondenta judicial review of the evidence in accordance with the rules of law and evidence , (10)the Board has not conducted an election among the respondelit's employees to determinetheir choice of representatives, which is a condition precedent to a proceeding based oncharges of unfair labor practices. 168DECISIONS OF NATIONALLABOR RELATIONS BOARDstrated their bias and prejudice against the respondent, and collusiollrwith the International Union (I. L. G. W. U.) by filing of the com-plaint herein and by the maintenance of this proceeding in the face-of [certain enumerated] facts of which the Board and its representa-tives have actual knowledge."'Part C of the respondent's answer is.a petition for investigation and certification of representatives of its.employees.The answer, in Part D, admits certain allegations in the-complaint concerning the corporate structure and the nature of thebusiness of the respondent, but denies specifically each and every alle-gation that it has engaged in or is engaging in unfair labor practices.-At the hearing the respondent filed a motion requesting that the-complaint be dismissed for the reasons stated in Parts A and B of itsThe ansiier of the respondent alleges as facts of which the Board has knowledge:(1) that the I. L. G W U has engaged in an unlawful conspiracy to injure and destroythe respondent'sbusiness by publishing false and libelous reports about the respondent-,an,]the working conditions in its plant, by inaugurating and threatening to inauguratesecondary boycotts against therespondent's customers and merchandise,by threateningassaults on the respondent's employees similar to those perpetrated against employees ofgarment manufacturers in KansasCity,Missouri,St.Louis,Missouri,Dallas,Texas, andMemphis,Tennessee;(2) that the I. L G. W. U,knowing that the employees had refusedto b2 repi eented by the I L G W U , publicly announced a drive against the respondentand its employees,requested by letter containing false statements a conference with the-re^pondent foi the purpose of making a closed-shop contract,and began attacks of fraudand violence against three other garment manufacturing companies in Kansas City, Mis-souri,at the same time announcing that similar acts of violence would be perpetrated'against the respondent's employees;(3) that the respondent after receiving a request toenter into a collective bargaining agreement with the D.G W U., a voluntary organiza-tion of its employees,sought to obtain a determination by the Board of the right of theD. G. W. U. to be the exclusive bargaining agent of its employees,but was advised by rep-resentatives of the Board that an application by an employer for certification of represent-atives could not be granted under the rules of the Board,and thereafter entered into acollective bargaining agreement with the DG W U. ; (4)that sometime after July 5,1937, the United States District Court for the Western Division of the Western District ofMissouri,three judges sitting,temporarily enjoinedthe I L G W Ufrom committing-unlawful acts of fraud and violence against the respondent and its employees which deci-sion was appealed to the Supreme Court of the United States and by that Court remanded'to be heard before a single judge in the District Court;(5) that the Board'sActing Re-gional Director for the Seventeenth Region(Ernest C Dunbar)on August 25, 1938, noti-fied the respondent by letter that charges of unfair labor practices had been filed againstthe respondent by the I L. G. W. U. and requested it conference on said charges, andthereafter the respondent requested the said Regional Director for the facts alleged in thecharges and for an opportunity to present evidence thereon,but this privilege was deniedby the representatives of the Board who threatened to file a complaint and conduct along hearing unless the respondent acceded to the demands of the I L G W U. and fur-ther asserted that if a hearing were held the Board would find against the respondent;(6) that onof about February 4, 1939,at the request of representatives of the Board,written proposals upon which settlement of the charges might be reached were submittedto each other by the respondent, the D. G. W U. and the I L G W U, and that the pro-posal of the I. L G W. U. included an offer to drop all boycott activities against therespondent "so long as the respondent does not recognize any plant union as the bargain-ing representative of its employees,"acceptance of which proposal by the respondentwould have compelled it to siolate the terms of the National Labor RelationsAct; (7)that the hearing on the remanded injunction suit was begun in the United States DistrictCourt on March 22,1939, at the close of which a permanent injunction against the,IL G W. U. wasgranted pursuant to the respondent's petition,and that representativesof the Board were in constant attendance at the said hearing and consulted frequentlywith representatives of the I L G W U.during the examination of the respondent'switnesses,thus demonstrating that the Board assisted and is assistingthe I L G W. U.in its conspiracy against the respondent and is maintaining the proceedings herein in,violation of any authority \ested in the Board by the Act. DONNELLY GARMENT COMPANY169=answer.7At the same time, the I. L. G. W. U. moved to strike cer--tain portions of the respondent's answer, viz, from Part A of therespondent's answer the allegation that a United States DistrictCourt had determined that the contracts between the respondent andthe D. G. W. U. contain higher wages and more favorable working-conditions than contracts between the I. L. G. W. U. and other gar-ment manufacturers in the area; from Part B of the answer theallegations that the I. L. G. W. U. was engaging in an unlawful-conspiracy against the respondent, that it had engaged in violenceagainst employees of other garment manufacturers and had an--nounced that similar acts would be perpetrated against employees ofthe respondent, that the respondent's contract provided for higherwages and more favorable working conditions than contracts obtainedby the efforts of the I. L. G. W. U., the allegations referring to the-findings and decrees of the United States District Court for theWestern Division of the Western District of Missouri, the avermentthat the I. L. G. W. U. admitted that the respondent's employees didnot desire to be represented by the I. L. G. W. U., the allegationsregarding the assistance of the Board's representatives in the alleged-conspiracy of the I. L. G. W. U. against the respondent; from PartD the averments that the I. L. G. W. U. sought closed-shop agree-ments even when it represented only a few or none of the employeesof the, company with whom it sought such agreements. The reasons-stated as grounds for striking these portions of the answer are thatthey are immaterial to the issues before the Board, that the Board isnot bound by the findings of other judicial tribunals, that the "cleanhands" doctrine of equity does not apply to proceedings before theBoard, that these portions of the answer constitute an attempt bythe respondent to try before the Board the Federal District CourtPPart B of the respondent's answer includes the findings of fact and conclusions of lawof the United States District Court for the western Division of the western District ofMissouri in an injunction suit brought by the respondent against the I. L G W U. (See-infra,footnote 10 )In its brief and at the oral argument the respondent sets forth as a iea-son for dismissal of this proceeding the fact that the above-named District Court hadfound that the respondent's employees acting unanimously had voluntarily formed theD G W.U and at all times freely administered and maintained itThis finding of factisnot binding upon the Board and does not preclude an independent finding by the Boardon this issueSection 10(a) of the Act providesThe Board is empowered...to pievent any person fioni engaging in anyunfairlabor practice(listed in section 8) affecting commerceThis power shallbeexclusive,and shall not be affected by any other means of adjustment or pievention that hasbeen or may be established by agreement,code,law, or otherwise. [Italics added ]SeeMatter of National Electric Products CorpandUnited Electrical andRadiolvoikensof America,Local No609,3 N. L R B. 475, 500 See alsoUnion Premier Food Stores,Inc. V.Retail Food Clerks and Managers Union,LocalNo1377 et al,98 F (2d) 821(C. C. A 3), where it was held that the Distinct Couit was without authority to conductan election to determine the exclusive bargaining representatiie of certain employees sincethe Act vests power to determine that question exclusisely in the Board.CfBlankenshipvKirby, 96 F (2d) 450(C. CA. 7) ;Int'lBrotherhood of Teamsters v Int'lUnion,106F. (2d) 871 (C. C. A 9). 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDinjunction suit between the respondent and the I. L. G. W. U., andthat under the Act the Board is not empowered to take cognizance ofalleged law violation, coercion, or intimidation on the part of thecomplaining union.The Trial Examiner took these motions under advisement and re-quested the respondent to submit a written statement of the evidenceitwould offer to prove the averments set forth in Parts A and B ofthe answer and any other parts of the answer referred to in themotion to strike.The respondent submitted no statement of evidencein support of Part A of its answer except as to the paragraph re-lating to the wages and working conditions provided for in contractsentered into between the I. L. G. W. U. and other garment manu-facturers.On Part B of the answer the respondent submitted certainparts of the transcripts of testimony taken in an N. R. A. hearing,in which it was also the respondent and the I. L. G. W. U. the charg-ing union, and in the United States District Court injunction suitbetween the respondent and the I. L. G. W. U.The Trial Examinerrefused the proffered evidence, granted the motion of the I. L. G.W. U. to strike, denied the request of the respondent for dismissalof the complaint based on Part A of the answer, and refused toreceive the respondent's petition for investigation and certificationof representatives as set forth in Part C of its answer.The Boardhas reviewed these rulings of the Trial Examiner and they are herebyaffirmed.Prior to the commencement of the hearing, the D. G. W. U. filedamotion requesting that the Board conduct an election among therespondent's employees to determine whether they desired to be rep-resented by the D. G. W. U. or by the I. L. G. W. U., and that thehearing be postponed until the outcome of such election had beenannounced.Thereafter, on May 17 and June 3, 1939, the D. G. W. U.filed a petition and amended petition, respectively for investigationand certification of representatives.The Trial Examiner denied themotion and petitions, which rulings are hereby affirmed.The D. G.W. U. also filed an answer denying all the allegations relating to theunfair labor practices of the respondent, but admitting the existenceofa closed-shop agreement between the respondent and theD. G. W. U.At the hearing the Trial Examiner excluded certain evidenceoffered by the respondent and the D. G. W. U., in some instances onthe ground that it was irrelevant or immaterial and in others that itwas cumulative.He permitted the parties to submit written offersof this proof.These rejected offers of proof have been considered bythe Board and for reasons hereinafter stated the rulings of the TrialExaminer rejecting said offers are hereby affirmed.By stipulation DONNELLY GARMENT COMPANY171the parties placed in evidence, subject to the privilege of making ob-jections thereto on the grounds of relevance, materiality, hearsaycharacter, or occurrence prior to the passage of the Act, certain por-tions of the record in a proceeding conducted in 1935 under Section 7(a) of the National Industrial Recovery Acts in which the respond-ent was similarly charged by the I. L. G. W. U. with interferencewith the rights of its employees to organize,9 and of the record in theinjunction suit brought by the respondent against the I. L. G. W. U.,heard in the United States District Court for the Western Divisionof the Western District of Missouri before United States DistrictJudge Andrew Miller.10The Trial Examiner permitted these par-tial transcripts of testimony to be introduced in the record,11 andoverruled all objections directed to the relevancy, materiality, andcompetency of certain questions and answers contained therein.Heruled, however, that the admission of such evidence was "not intendedto enlarge the issues as defined by the pleadings or to reverse rulingsheretofore made with respect to the introduction of evidence uponcertain subjects."After the close of the hearing the respondent andthe D. G. W. U. filed motions requesting the Trial Examiner toclarify his ruling, alleging that it was unfair, prejudicial, and deniedthem due process of law.The Trial Examiner denied these motions.We have examined the evidence contained in these partial transcriptsin the light of the Trial Examiner's other rulings on the admissionand exclusion of evidence 12 and find no prejudicial error in hisdenial of these motions.His denial of said motions is herebyaffirmed.The respondent also filed with the Trial Examiner after the closeof the hearing a motion for leave to file and make part of the record acopy of its petition for investigation and certification of the repre-sentatives of its employees, which had previously been filed with theBoard's Acting Regional Director for the Seventeenth Region ande 48 Stat. 198I L. G.W. U., Complainant v. Donnelly Garment Company,Respondent,Case No 160,N. R A Regional Labor Board,Twelfth Distriet.10Donnelly Garment Company,et al. v. I L.G.W. U, et al, D G.IVU Interveners,Case No 292411 Except as to the offer of the respondent to prove Part B of its answer,which we havealready found above to be irrelevant to the issues drawn by the present complainti2 It is manifest that the Trial Examiner's ruling excludes any evidence in these partialtranscripts relating,inter alia,(1)to contracts between theILGW. U.and other gar-ment manufacturers,(2) to the claim of the respondentthat it payshigher wages andmaintains better working conditions than do other garment manufacturers,(3) to strikesand violence allegedly fomented by the I L. G.W U at other garment factories, (4) tothe alleged conspiracy of the I. L G W U against the respondent,(5) to testimony ofthe respondent's employees that they were not interfered with,restrained,or coerced by therespondent in their choice of the D G. W U or their rejection of the I L G W. U., andthat the D G. W. U was formed by the employees because of the strikes and violenceoccurring'at other garment factorieswhich the I L G W U. was attemptingto organize. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDrejected by him.The motion was denied by the Trial Examiner andhis ruling is hereby affirmed.During the course of the hearing, the Trial Examiner made numer-ous rulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.At the conclusion of the hearing the parties were afforded an op-portunity to argue orally before the Trial Examiner and were advisedthat they might file briefs with him. The parties did not avail them-selves of the opportunity to argue orally before the Examiner, butfiledmemorandum briefs.On October 11, 1939, the Trial Examiner filed his IntermediateReport, finding that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1), (2) and (3) 13 and Section 2 (6) and (7) of the Act.He further found that May Fike had not been discriminatorily dis-charged.He recommendedinter ilia,that the respondent cease anddesist from the unfair labor practices which it was found to have en-gaged in, withdraw all recognition and completely disestablish theDonnelly Garment Workers Union as the representative of its em-ployees for the purposes of collective bargaining, cease and desistfrom giving effect to its contracts and check-off agreement with saidDonnelly Garment Workers Union, and that the allegations of thecomplaint as to May Fike be dismissed.On October 12, 1939, the case was transferred from the RegionalOffice of the Seventeenth Region to the Board in Washington, D. C.,and continued before the Board, pursuant to Article II, Section 32, ofNational Labor Relations Board Rules and Regulations-Series 2.At the request of the parties the time allowed for filing exceptionsto the Intermediate Report and to all parts of the record was extendedby the Board from November 1 to December 1, 1939, and on that dateexceptions were filed by the respondent, the D. G. W. U., and theI.L. G. W. U. Briefs were thereafter filed by the same parties, whichhave been given due consideration by the Board.On January 9, 1940, a hearing for the purpose of oral argument wasconducted before the Board in W7ashington, D. C., at which the re-spondent, the D. G. W. U., and the I. L. G. W. U. appeared.The Board has considered the exceptions to the Intermediate Re-port and to all parts of the record and, save as consistent with the11He found that the discharge of Sylvia null was discriminatory n ithin the meaning ofthe Act but did not recommend reinstatement of back pay for her for reasons discussed inSectionD,infra DONNELLY GARMENT COMPANY173findings, conclusions, and order set forth below, finds them to be with-out merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 14The Donnelly Garment Company is a Missouri corporation with itsprincipal office and factory located at Kansas City, Missouri. It isengaged in the business of designing, manufacturing, selling, anddistributing ladies' garments, under the trade name of "Nelly Don."The respondent, in the course of its business, purchases over 99 percent of its raw materials-consisting chiefly of cotton, wool acetate,rayon, and linen-in States other than the State of Missouri. In theyears 1937 and 1938, the respondent's sales amounted to more than$4,000,000 per year.Ninety-six per cent of the garments designed,manufactured, and sold were caused by the respondent to be trans-ported and distributed to customers in States other than the State ofMissouri.Officers of the respondent company are : Nell Donnelly (Mrs. JamesA.) Reed, president and treasurer; Alex C. Green, vice president; R.J. Ingraham, secretary.The principal departments of the respondentand the persons in charge of them are : production, Lee Baty ; mer-chandising, retail store, and receiving, Elizabeth Reeves; office man-ager, J. B. Bachofer; employment manager, Ella Mae Hyde.-During the peak production periods of the year, the respondentemploys more than 1200 persons.The parties stipulated and agreed that the operations of the re-spondent have a close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and that the respond-ent is engaged in commerce within the meaning of Section 2 (6) and(7) of the Act.II. THE ORGANIZATIONS INVOLVEDInternational Ladies' GarmentWorkers' Union is an unaffiliated'labor organization maintaining organizational offices in many States_It admits to membership the plant employees of the respondent.Donnelly Garment Workers Union is an unaffiliated labor organiza-tion.According to its bylaws, it admits to membership all employees.of the respondent.14The findings in this section are based in part on a stipulationof factssigned by all'parties.11 For further findings concerning the respondent's supervisory staff seeinfra,Section,C 1. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. Events prior to the effective date of the ActThe I. L. G. W. U. made its initial efforts to organize employees ofthe respondent in 1934 when it established a regional office in KansasCity,Missouri.On March 15, 1934, an open meeting of the I. L. G.W. U. was held in Musicians' Hall in Kansas City to which all em-ployees of the respondent were invited.Few of the operators (i. e.,production employees paid at piece-work rates) attended, but a num-ber of the respondent's officials, supervisors, and instructors were pres-ent.Soon after, several of the respondent's employees, includingGlynn Brooks Yarnell,'6 who had been an operator in the respondent'splant since December 1924, made application for membership in theI.L. G. W. U. In June 1934 Mrs. Yarnell held a dinner at her homeattended by 12 or 13 of her fellow employees.At this meeting thegirls discussed the advisability of joining the I. L. G. W. U. and offorming a local branch.Glynn Brooks Yarnell was discharged inJuly 1934.Within a few months all except one of the girls who hadattended the dinner were either laid off or discharged by the re-spondent.17On December 6, 1934, the I. L. G. W. U. filed a charge against therespondent under Section 7 (a) of the National Industrial RecoveryAct, alleging that eight operators had been laid off because they hadjoined the I. L. G. W. U. Before proceedings were completed and adecision issued, the National Industrial Recovery Act was declaredunconstitutional by the Supreme Court of the United States.The record 18 establishes that the respondent, through its supervisoryemployees, openly and actively resisted the initial organizational ac-tivities of the I. L. G. W. U. In 1934 Mrs. Elizabeth Reeves, who wasthen production manager, had expressed the opposition of the respond-ent to the I. L. G. W. U. She made a practice of questioning employeesconcerning their relations with the I. L. G. W. U. She criticizedseveral operators for joining or applying for membership in theI. L. G. W. U. She told various employees that they had been "listen-ing too much to somebody outside," that "Donnelly's don't belong tothe union (I. L. G. W. U.) and they never will," that she had thoughtthey "had better sense" than to join the I. L. G. W. U., and that they18The complaint,exhibits,and transcript designate this employee as Glynn BrooksAtthe close of the hearing the entire record was amended to designate her Glynn BrooksYarnell17we make no findings with respect to the reasons for these discharges which occurredprior to the effective date of the Act and which are not in issue herein>eEvidence of the activities of the respondent in 1934 is contained in the partial tran-script of testimony from the N. R A hearing conducted early in 1935,which transcriptwas introduced in this proceeding pursuant to a stipulation of the parties DONNELLY GARMENT COMPANY175had been misled in doing so.19There is abundant testimony, also, thatthe respondent's instructors, who were in charge of the operators andat that time admittedly had authority to recommend lay-offs and dis-missals, warned the operators to "let the International (I. L. G. W. U.)alone" if they expected to keep their jobs. In a conversation with anemployee during 1934, Mrs. Allison, an instructor, labeled I. L. G. W. U.leaders "dirty foreigners," 20 and Grace Gnotta'21 also an instructor,referred to those who had joined that organization as the "scum" ofthe respondent's employees.The dominant and often reiterated note in the respondent's anti-union campaign during this period was a plea to the employees to beloyal to Mrs. Nell Donnelly Reed, president of the respondent.Forexample, the record reveals that Mrs. Allison, one of the instructors,forbade 'a discussion of unionism in the plant, and added : "You shouldhave more respect for your employer than to talk unionism in here."Mrs. Martha Gray, in charge of the respondent's outlet store,22 talkedto Virginia Stroup, an operator in one of the sewing sections who hadjoined the I. L. G. W. U., and reminded her that the firm had beengood to her by continuing to employ her during the "hard months" andthat in return Mrs. Stroup owed it to the Company to be fairer thanto join the I. L. G. W. U.Mrs. Gray also said that she "would hate tothink that old David Dubinsky would come in here and tell Mrs.Donnelly (Reed) what to do." The testimony of May Fike is un-denied that in February 1935 or thereabouts, while the I. L. G. W. U.drive was being pressed, employees in groups of 10 were sent by theirinstructors toMrs. Reeves' office, where Mrs. Reeves talked to themabout loyalty to the respondent.Also during this period employeeswere told that Mrs. Reed had built up the business of the respondent inorder to keep them supplied with work and that an outside labororganization should not be allowed to come in to run it.On or about December 12, 1934, Mrs. Reeves sent for Virginia Stroup,one of the respondent's employees who had obtained a charter for alocal branch of the I. L. G. W. U.Mrs. Stroup told Mrs. Reeves thatshewas the shop chairman for the I. L. G. W. U. and that itwas her duty to determine why employees who were members of19MrsReeves denied sayingthat theyhad been misled,but did not deny the other quotedremarks attributedto her.Sheadmittedhaving talked to these employees about theirrelationshipto the I. L. G. W U and inmany instances was unableto remember whethershe had made the statementsthat otherwitnessestestified towe are convinced from therecord thatMrs. Reeves engaged inthe activitiesherein describedand made theremarkswe have quoted.20Mrs.Allison deniedever havingdiscussed the IL G W U with Lillian wales, theoperatorwho testifiedconcerning thisremark.However, the recordcontains so manyinstances of anti-union statementsattributed by other employees to Mrs Allison that weare unableto accepther general denial in this instance, and acceptas true thestatementof Lillian wales.21 In parts of the record this employee is referredto as Grace Gonotte.22 Seetinfra. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe I. L. G. W. U. were laid off.Mrs. Reeves stated that she did notintend to give Mrs. Stroup any information and immediately instructedMrs. Hyde, the respondent's employment manager who was present atthe interview, not to release any such information, for "that is none ofVirginia's business."A short time later, when Mrs. Stroup attemptedto negotiate with the respondent in regard to a grievance of Pauline-Lutz, an employee who was a member of the I. L. G. W. U., the re-spondent unequivocally refused to deal with Mrs. Stroup.At the con-ference, Mrs. Reeves criticized Mrs. Stroup's production work, told herthat she was wasting too much time away from her machine talking toother employees, and threatened her with dismissal unless she increasedher piece-work production to a point where it met the minimum wagerate set by the N. R. A. code in effect at that time. The respondentstood firm on its position not to deal with the I. L. G. W. U. and Mrs.Stroup was entirely unsuccessful in adjusting the grievance of PaulineLutz or of any other of the respondent's employees who were membersof the I. L. G. W. U.23A few weeks later, the Kansas City office of theI.L. G. W. U. attempted to open negotiations with the respondent.On January 25, 1935, Meyer Perlstein, regional director of theI.L. G. W. U., and Virginia Stroup joined in addressing a letter tothe respondent, stating that the I. L. G. W. U. had granted a charterto a group of the respondent's workers who had applied therefor.Theletter asserted that these employees, since joining the I. L. G. W. U.,had suffered discrimination and had been threatened with dischargeunless they should abandon their union affiliation. In conclusion, therespondent was requested to grant the L L. G. W. U. an opportunityto present the views of labor and to adjust peaceably employer-employee differences.The record does not indicate whether or notthe respondent made any reply to this letter.Within a week or two after the receipt of the I. L. G. W. U.'s letter,the respondent, acting through certain of its supervisory employees,,commenced the formation of an organization among its employees tobe known as the "Nelly Don Loyalty League."Mrs. Martha Gray, incharge of the respondent's outlet store '21 and Mrs. Strickland, anemployee in the pattern-making department,25 took the lead in formingthe League.On February 5, 1935, plans were laid at a meeting at thehome of Mrs. Gray, which was attended by approximately 46 em-ployees representing the various divisions of the respondent's- factory.Memberships for the League were solicited in the plant during workinghours by circulation among the employees of membership pledgez3These facts aie recited here for the purpose of showing the respondent'sattitudetoward theIL G. AVU during this period24See sn fra21The record does not disclose the details of Mrs Strickland's employment except thatshe received a salary of $5000 per week,which was a salary higher than that received byany other employee in the pattern department. DONNELLY GARMENT COMPANY177-cards 2E and a statement which declared that the employees recognizedthe generous treatment received from Mrs. Reed, the respondent'spresident, and would resist the efforts of outside labor organizationsto negotiate with the respondent on their behalf.27In contrast to the hostility with which it met the advent of theI.L. G. W. U. in the plant, the respondent not only interposed noobstacles to the organization of the Loyalty League, but also by afCima-tive assistance facilitated its progress. In some sections of the plantthe instructors in charge of the sections assisted with the circulationareas of the factory Mrs. Gray, accompanied by Mrs. Strickland,distributed the League membership cards.Virginia Stroup, who atthat time was president of the local branch of the I. L. G. W. U.,28 wastold by Mrs. Strickland, in the presence of Mrs. Gray whom we findhereinafter to be a supervisory employee of the respondent, that thecards should be signed by the employees in order to protect their jobs,because Mrs. Reed would close the plant before she would allow it tobecome a union shop.At the same time, Mrs. Stroup was refused amembership card because she belonged to "another organization."Virtually all the respondent's supervisors, except Mrs. James A.Reed, president and principal owner, Lee Baty, production superin-tendent,2a and perhaps Mrs. Anna Wherry, factory manager, Were29 The pledgecards aieI,the undersigned,herebypledgemyself to become a member ofthe Nelly DonLoyalty League to take partin the activities and to support said leagueto the bestof my ability.I have signed this pledge of my own freewill withoutcoersion[sic] or intimidationof any kind21 The full statement follows :The employees of the DonnellyGarment Companyhereby associate themselvesunder the name of the"Nelly Don LoyaltyLeague "We protestagainst and will resist all attempts of outside interferencewith thebusiness of said company,or with ourrelationsto the companyas employeesWe recognizethe fact thatformany years this company has paid wages far inadvance of the wages paid in similarfactoriesThat our working conditions aregood ; that we have had practicallycontinuousemployment throughout the year whichis almost unknown in this line of industry;that we havehad generousand fair treat-ment from NellyDon (Mrs. Reed),President of the company, and werepose our con-fidence in her rather than in professional agitators who are sent here to creatediscontent amongthe employeesof the companyThis document was receivedas an exhibitby the TrialExaminersubject to further identi-fication,after thewitness, Rose Todd, stated when asked if it was sentout with theformationof the LoyaltyLeague :"Yes, something similar tothat, asnear as I can tellitwould be a copy."Subsequently,May Fike identified the document as the statementwhich was circulatedamong the operatorsat the time of the formation of the League.The recorddoes not indicate that the document was thereafter unqualifiedly received inevidenceby the TrialExaminer.In view of the testimonyof these twowitnesses,wehereby rule thatthe document was properly identified and it is herebyreceivedin evidence.28 This was the local chartered by the International to admit employees of the respond-ent to the membership.28 At the time the League was organized in February1935,Mrs. ElizabethReeves wasproduction manager.Mr.Baty did not succeed her until June 1935.Mrs Reeves was amember of the League. 178DECISIONS OF NATIONALLABOR RELATIONS BOARDmembers of the League.Mrs. Reeves, production manager at thattime, Dewey Atchison, her assistant, and Mrs. Ella Mae Hyde, employ-ment manager, were among the supervisory officials who testified thatthey were members of the League. The membership included all in-structors and other department heads in the plant. Its first twopresidents were supervisory employees of the respondent.HerbertMutchler,30 who was no longer in the employ of the respondent at thetime of the hearing in this proceeding, was the first president of theLeague and continued in office until early in 1937.He was succeededby Rose Todd, who held office until after she was elected GeneralChairman of the D. G. W. U. in April 1937.31The League has no constitution or bylaws and no regular meetingdates; nor do its members pay clues. Since its inception it has spon-sored a number of social activities, such as picnics and dances, but aswill subsequently appear its principal energies have been devoted toobstructing and interfering with the efforts of the I. L. G. W. U. toorganize the respondent's employees.The events recited above convince us that prior to the effective dateof the Act the respondent's supervisors expressed to employees theuncompromising hostility of the respondent toward all labor unionsand particularly toward- the I. L. G. W. U.Employees were madefully aware of their employer's attitude and those who applied formembership or joined the I. L. G. W. U. did so secretly. During thisperiod it was made plain to the employees by their supervisors thatloyalty to the respondent meant renunciation of unionism. In Febru-ary 1935, when the I. L. G. W. U. requested a conference on behalf ofthose employees who had joined that organization, the respondent'sagents immediately organized the Loyalty League for the purpose ofpreventing other employees from affiliating with the I. L. G. W. U.The membership and influence of management representatives in theLoyalty League enabled the respondent to foster and organize em-ployee resistance to outside unions.The respondent contends that Mrs. Martha Gray, who "instigated"the League and at whose home the organizers met, is not a supervisoryemployee in charge of the outlet store, but is no more than the seniorclerk in point of service, and that therefore the responsibility for heracts cannot be attributed to the respondent.We cannot agree withthis contention. In the first place, we believe that the evidence estab-lishes that Mrs. Gray is the manager of the store.The store, whichis located in the same building with the respondent's factory, is oper-30The Trial Examiner found Herbert Mutchler was a supervisory employee.The recordshows that Mutchler formerly held the position occupied by Rose Todd at the time of thehearing in this proceeding.Since we find in Section C 1,infra,that Rose Todd is asupervisory employee,we herewith make the same finding as to Mutchler.31The formation of the D G. W.U. is discussed in detail in SectionC, vnfra. DONNELLY GARMENT COMPANY179,ated to dispose of remnants, discontinued lines of merchandise andthe like.It employs approximately 6 saleswomen.Rose Todd, who,had been an employee of the respondent for a number of years, andwhom we findinfrato be a supervisory employee, stated when askedabout Mrs. Gray's relation to the outlet store: "I assume you wouldsay that she is in charge."Mrs. Elizabeth Reeves, who at the time ofthe hearing was in charge of the respondent's merchandising depart-ment, testified that Mrs. Gray generally reported to her. Since Mrs.Reeves does not personally operate the outlet store, it is reasonable tobelieve that the duty was left to Mrs. Gray and that it was matterspertaining to the management of the store which she reported toMrs. Reeves.That the employees regarded Mrs. Gray as in chargeof the outlet store is evidenced by the publication of the followingannouncement in the N. D. A. A. News, a news sheet published by anathletic association composed of employees:Mrs. Gray AnnouncesSpring and Wool RemnantsCloseoutsAlso Virginia Stroup, one of the respondent's operators at the time,the League was organized, considered Mrs. Gray an "executive" of therespondent.Mrs. Gray testified, but did not describe the nature ofher duties.While it is true that she does not have authority to hireor discharge the other clerks in the store, we are convinced from theevidence that Mrs. Gray directs the work of these salespeople and isresponsible for the store.On the basis of the above-stated facts wefind that Mrs. Gray is the manager of the respondent's outlet store, andas such is a supervisory employee for whose statements and acts re-lating to labor policies the respondent is responsible.Moreover, therespondent is responsible for the acts of Mrs. Gray, Mrs. Strickland,and others who assisted them in bringing the Loyalty League intoexistence, inasmuch as the respondent's officials ratified and adoptedtheir acts by joining and participating in the League and by permittingthose individuals and instructors who were supervisory employees tocirculate pledge cards and canvass for membership on company timeand property, as we have hereinabove found.Membership of suchofficials as the employment manager, the production and merchandisemanager, assistant manager, instructors, and other supervisors withauthority to discipline and to recommend discharges and lay-offs,coupled with their patent support, must inevitably have convincedthe rank and file of the respondent's employees that here was an organ-ization approved by the respondent to which they must give theirsupport, and that they must correspondingly refrain from joining orassisting the I. L. G. W. U. which the League so consistently opposed. 180DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent contends that since the above-related activitiestook place prior to July 5, 1935, the effective date of the Act, theyare entirely irrelevant to the issues in this proceeding and that allevidence thereof should have been excluded.This contention failsto recognize that the Loyalty League continued in existence after theeffective date of the Act, and was a useful instrument in the forma-tion of the D. G. W. U., hereinafter discussed.Furthermore, evi-dence of an employer's attitude and conduct with respect to laborunions for a reasonable period before the effective date of the Acthas often been admitted in evidence for the purpose of evaluatingthe significance of events occurring after such date.32Having been inspired by the respondent and fully supported by itsofficials from its inception, we conclude and find that the League wasdominated and controlled by the respondent and that prior to theeffective date of the Act the respondent used it to prevent itsemployees from joining the I. L. G. W. U. or any other outside labororganization.33B. Interference, restrahit, and coercion prior to April 27, 1937After the National Industrial Recovery Act was declared unconsti-tutional34 in 1935, and the complaint issued against the respondentunder Section 7 (a) of that Act was dismissed, the I. L. G. W. U.continued to some degree its efforts to enroll the respondent's em-ployees as members, but it was not until early in 1937 thatan inten-sive campaign was renewed.On February 26, 1937, there appearedin the Kansas City Star, a daily newspaper published in Kansas City,Missouri, an article stating that the I. L. G. W. U. had announceda campaign to organize the respondent's employees and had appro-priated a large sum of money to be spent in a drive for recognitionof the I. L. G. W. U. as the collective bargaining agent in therespondent's plant.3532 See N.L. R. B. v. PacificGreyhoundLines, Inc,303 U S 272, rev'g 91 F. (2d) 458,and enf'gMatterof PacificGreyhound Lines, IncandBrotherhood of Locomotive Firemenand Enginemen,2 N. L It B 431.33 Seeinfrafor further findings concerningthe League after theeffective date of theAct.As to theevents described in SectionA, above,we make no findings of unfair laborpractices,since theyoccurredprior to theeffectivedate of the Act34 SeeA. L A.Schechter Poultry Corp v. United States,295 U.S.495, declaringunconstitutional48 Stat 195,et seq35Meyer Perlstein.regional director of the I L. G W U , wasquoted inthe article, assaying: "We are going to send a letter to theDonnelly Garment Company within a weeksuggesting a conference to establishcollective bargainingon the question of wages andworking hoursIf the firm refuses,we'll go to the consuming public of the country andadvise buyersof the wagesand hours prevailingthere now . . . Within a yearwe'll haveit [the respondent's plant]completely organizedAs soon aswe have enoughmembers,we'll call astrike.This will he in addition to cairving our side to the consumers." DONNELLY GARMENT COMPANY181A few days thereafter, on March 2, 1937, three members of theLeague 36 circulated among the factory and office employees of therespondent a loyalty pledge, which declared that the signers refusedto "acknowledge any union labor organization." 37 .The pledge was circulated in the plant during working hours andin some, if not all, of the production sections it was passed from per-son to person for signature, at the instance of the instructors, whilethemachineswere in operation. It was signed by some 1125employees-practically all of the respondent's factory and office em-ployees except the instructors who were not asked to sign it in thefirst instance.38When the pledge was presented to Mrs. Reed ather house on the afternoon of March 2, she expressed her pleasureat receiving such a statement, and requested that the signatures ofthe instructors be added.This was done on March 5. Thus, therespondent not only ratified that action but by express request hadit circulated among other employees.The respondent contends that it cannot be held liable for commis-sion of an unfair labor practice in connection with the circulationof the pledge since the three employees who initiated the pledge hadno supervisory authority and circulated it without instructions orsuggestions of the management.We reject this contention and findthat the respondent by permitting three employees openly to circu-late the loyalty pledge in the plant during working hours with theassistance of instructors, and by requesting that additional signa-tures be secured, gave approval and lent assistance and encourage-ment to the solicitation of its employees to pledge themselves not tojoin the I. L. G. W. U., and thereby interfered with, restrained, andcoerced them in the free choice of a collective bargaining agent.39On March 6, 1937, the Kansas City Journal-Post carried an articlestating that David Dubinsky, president of the I. L. G. W. U., at ameeting of 700 union members in Kansas City, had officially launcheda movement to organize employees of the respondent company. This88Mary Sprofera and Inez Warren,shipping clerks, and Pauline Schartzer, an officeemployee.8TThe text of the pledge : "We, the undersigners[sic], as members of the Donnelly Gar-ment Cowish to make it known that we are positivelyhappy andcontented with thepositions which we hold with this organization and refuseto acknowledgeany union labororganizationWe are thankful for the real humanitarian interest extended by our em-ployer,Mrs Reed." The girls who circulated the pledgestated thatthey devised thepledge in answer to the announcementof the I L G W. U88The record does not explain the original omissionof the instructorsas signatories tothe petition89 Itmay benoted thatthe circulationof this loyalty pledge,coincidentalwith the re-newed organizationalactivitiesof theIL G. W. U among therespondent's employees,bearsstrikingsimilarity to the circulationof the Loyalty League membershipcards andanti-union statements by the respondent2 years earlier, soon after the I L G W U. hadinitiated its campaign among the employees. In each instance,the pleasto the employeesto beloyal to therespondentand to resistoutside interference,appeared at crucial junc-tures in the campaign of the I.L. G. W. U to organizethe respondent's employees283082-41-vol 21--13 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDannouncement was followed by a letter to the respondent from WaveTobin, manager of the Kansas City Joint Board of the I. L. G. W. U.,under date of March 9, 1937, requesting a bargaining conferencebetween the I. L. G. W. U. and representatives of the respondent.40Concurrently with the renewed organizational campaign of theI.L. G. W. U. the League was aroused to new activity.40aA meet-ing of all the respondent's employees took place on the afternoon ofMarch 18, 1937, in the building housing the respondent's plant 41The employees were notified orally during the working day by theirinstructors or other supervisory employees of the respondent thatthe meeting was to take place.The record affirmatively shows thatamong the supervisory employees who attended was Mrs. Ella MaeHyde, the respondent's employment manager, and the instructors.It is not denied by the respondent, and we find, that this meeting wasgenerally attended by supervisory employees.Rose Todd, president of the League, called the meeting and pre-sided.Chairs for the meeting were rented from the Kansas CityChair Rental Company in the name of the League. A committeeappointed at this meeting to act on behalf of the employees there-after employed attorneys whose retainer fee was paid by a check ofthe Loyalty League.From these facts we conclude, despite thedenial of Rose Todd,42 that the gathering was a meeting of therespondent-dominated Loyalty League.Rose Todd made certain opening remarks,43 after which Mrs. Reedwas requested to come in and address the employees.Mrs. Reedbrought with her the letter which the respondent had received fromthe I. L. G. W. U. under date of March 9, 1937, requesting a confer-ence, which letter was read to the employees.Mrs. Reed thereupon40 In the meantime,the record indicatesthat therespondent'semployees had becomealarmed byhearing reportsthat at othergaunent factoriesin the Kansas Cityarea, wherethe I. L. G. W. U. was conductingorganizational campaigns,clashes had occurredInvolv-ing picketers,non-striking workers, and local policeThe TrialExaminer excluded evi-dence of these incidents,occurring elsewhere than at the respondent'splant and notinvolving the respondent's employees.and wehaveaffil med his rulingDuring the courseof thehearing the Trial Examinerstated thatliewould permittestimony of threats ofviolence madedirectly toemployees of the respondent by representativesof the I L GW U Someof the respondent's employeesdiscussedthe reports and expressed fear that anorganizational campaign at the respondent'splant might precipitate similar strikes andviolence40aDuring the 2 years which intervenedbetween theformationof the League and thedate of this renewed activity,there is no evidence that its character had been altered inany way Its original purpose was neverdisavowed and officials and supervisors of therespondent continued to hold membership therein41The meeting was held on the second floor of the building in which the respondent'splant was locatedHowever, therespondent on March 18,1937,did not have the secondfloor under lease42 At the hearing Rose Todd testifiedthatthe meeting was a "spontaneous"gatheringof the employees to discuss what meansmi:;ht be adopted to protectthe respondent'semployees against anticipated violence in connectionwith the I L G W U 's pioiectedorganizational compaign.43 She was unable to recall what she said at that time DONNELLY GARMENT COMPANY183made an extemporaneoustalk. 'She expressed her pleasure ,it receiv-ing the loyalty pledge which had been presented to her on March 2,told the employees that the respondent corporation was an institu-tion to be proud of, that it had taken care of its employees by keepingthe plant in operation during the depression, and that she intendedto continue to run the business.Then she spoke of threats of vio-lence that the I. L. G. W. U. was) alleged to have made against theemployees of the company, and promised protection against suchviolence.Finally, she directed her remarks to the question of union-ization of the plant.What she said at this point is a matter ofdispute.The Board's witnesses testified that Mrs. Reed stated thatshe would closed her factory before she would permit it to be union-ized and that she would not allow "Dubinsky or any other `ski' to tellher how to run her business."According to the respondent's ver-sion,44Mrs. Reed stated ". . . neither Dubinsky or any other but-tinsky is going to intimidate me or the company into forcing you tojoin the International Union J. L. G. W. U.) against your will."The respondent's version is corroborated by Mrs. Ella Mae Hyde,employment manager, by Rose Todd, who also denied that Mrs. Reedsaid there would be no union in her plant, and by several other wit-nesses.The respondent also offered to put on the stand about 1,000of its employees who would testify that Mrs. Reed's version of whatshe said was correct and would deny that she said she would notpermit the I. L. G. W. U. to come into her plant. The D. G. W. U.likewise offered to call as witnesses a large number of employees whowould deny that Mrs. Reed said at the March 18 meeting that shewould not permit members of the I. L. G. W. U. to work in theDonnelly plant.These offers were rejected by the Trial Examinerat the hearing because the testimony was cumulative in character.We have affirmed these rulings.44The respondent placed in evidence a puipoited transcript of Mis. Reed's talkThecircumstances surrounding the production in this proceeding of a transcript of Mis Reed'sremarks are somewhat peculiar.Mrs Frances Strine, Mrs. Reed's secretary,testified thatshe made the transcript on the instruction of Mrs ReedThe tenor of Mrs. Reed's re-marks at the March 18 meetingwas the subject of testimony in the injunction suitbrought by the respondent against theIL G W.U in the United States District Courtfor the Western Division of the Western District of MissouriIn that suit,Mrs Reedfiled an affidavit stating the substance of what she claims to have said at the March 18meeting,and her secretary,Frances Strine,made three affidavits concerning Mis Reed'sappearance at the meeting.Yet in none of the affidavits is any mention made of thetaking of a transcript of the speech.Mrs Reed herself testified in rebuttal in the DistrictCourt suit and did not tell of itFrances Sti uie stated she had not seen the copyplaced in evidence between the day it was transcribed and the day she identified it at thehearingAt the oral argument before the Board in Washington the respondent stated inexplanation of its failure to produce the transcript of Mrs Reed's speech in the injunctionsuit before Judge Miller that Mrs Reed's testimony in rebuttal on this matter was met byobjections which were sustained by the trial judge and that the evidence offered by the1.L G W U. was so weak and discredited that it Ras unnecessary to answer it in detail'by introducing the transcript. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe. Trial Examiner found that Mrs. Reed stated that she wouldclose her factory before she would permit it to be unionized.How-ever, we do not consider it necessary to resolve the precise conflicton this point since in our view, upon Mrs. Reed's own version of herspeech, the March 18 meeting and the events which took place thereconstituted an unfair labor practice, as alleged in the complaint.Wehave found that the meeting was sponsored by the League, whichwas controlled by the respondent, and was attended by many of therespondent's supervisory employees.Through the presence of super-visors and the sponsorship of the League, which had for its purposethe exclusion of outside union organizations from the plant, the em-ployees must inevitably have been aware of the anti-union characterof the meeting, and could not have been free to express their inde-pendent views.Itmay be true, as the respondent contends, thatmany of them feared the alleged threats of the I. L. G. W. U., butinstead of permitting the employees to decide for themselves whatattitude they, would adopt with regard to the I. L. G. W. U., therespondent seized upon such fears as may have existed to build upand strengthen a militant employee opposition toward that labororganization.Mrs. Reed painted the I. L. G. W. U. as the commonenemy of both the respondent and its employees, and promised theemployees the respondent's protection and assistance against thatorganization.Mrs. Reed disparagingly labeled David Dubinsky,president of the I. L. G. W. U., a "buttinsky," who was seeking toforce the respondent's employees to join that union. She promisedthat no employee would be compelled to join any union against hiswill_45While Mrs. Reed sought to appear as the disinterested de-fender of the respondent's employees in the exercise of their right tojoin or not to join a labor organization, against the background ofthe respondent's widely publicized hostility to the I. L. G. W. U. andthe past repeated reminders to employees that loyalty to the re-spondent demanded repudiation of outside union organizations, wethink that Mrs. Reed's remarks made it plain that the respondent'sattitude toward unionization had not changed and that membershipof any of the employees in the I. L. G. W. U. would not be tolerated.We find that by its sponsorship and domination of the March 18meeting and by Mrs. Reed's talk at said meeting, the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Before the meeting closed a committee composed of Rose Todd,Hobart Atherton, and Sally Ormsby was appointed and authorizedto take steps necessary to provide protection for the employees.On"This statement should be contrasted with Mrs Reed's approval of the closed-shopagreement with the D. G. W. U. less than 2 months later. See infra, Section C 2. DONNELLY GARMENT COMPANY185March 27, 1937, this, committee called on the law firm of Gossett,Ellis,Dietrich and Tyler of Kansas City, Missouri, where they con-ferred with Frank Tyler, a member of the firm. They stated thatthey represented the respondent's employees and desired to knowwhat legal steps they might take to protect themselves from thealleged threats of the I. L. G. W. U.Mr. Tyler tentatively suggestedthe possibility of an injunction and promised to investigate thematter if a retainer fee of $500 were paid.On March 30, 1937, Rose Todd went to the First National Bankof Kansas City, Missouri, and there consulted with Edward F. Swin-ney, Chairman of the Board of the Bank, who agreed to lend her$1,000 on the note of the Loyalty League, without any other security.The note bears the signature "The Nelly Don Loyalty League, RoseTodd-President."Swinney testified that no one other than RoseTodd communicated with him in any way concerning the loan andno one guaranteed its repayment "except Miss Todd said she wouldsee it was repaid."Swinney further testified that he had knownRose Todd for 10 or 12 years, that he had first met her at his officein the bank as "a kind of `all-around man' for the company." TheFirst National Bank carries the account or accounts of the respond-ent corporation, and personal, accounts of Mrs. Nell Donnelly Reed,and of her husband, James A. Reed. At the time of the hearing theLoyalty League note had been repaid from monies collected throughassessment of members of the League.Out of the $1,000 loan Attorney Tyler received a check for $500,dated April 1, 1937, and bearing the signature "The Nelly DonLoyalty League, Rose Todd, Pauline Hartman."Attorney Tyler investigated the use of an injunction as a meansof obtaining protection for the respondent's employees and on April13, 1937, the day following the decisions of the Supreme Court ofthe United States upholding the constitutionality of theWagnerAct,46 he reported to the committee adversely on the use of an in-junction proceeding and recommended the organization of a plantunion as the most effective means of "securing protection."In the meantime, on April 22, 1937, the Kansas City Journal-Post,a daily newspaper, carried an announcement by the I. L. G. W. U.that Sylvia Hull, one of the respondent's operators, had been namedas a delegate to the biennial convention of the I. L. G. W. U.Sylvia Hull appeared for work as usual at the respondent's planton the morning of April 23.A few minutes after 8 o'clock whileshe was working at her machine on the eighth floor of the plant twogroups of employees-each consisting of 15 or 20 persons-suc-49N L.R. B. v. JonesofLaugh1sn Steel Corporation,301 U.S. 1, and other cases decidedby the Supreme Court of the United States on the same day. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDcessively gathered at Sylvia Hull's machine.They demanded toknow what authority she had to represent them at the I. L. G. W. U.convention.Some of the girls stood on top of nearby tables.They-sang Loyalty League songs, told her they would not allow her tobelong to a union, demanded that she surrender her League pin,threatened to tear her clothes off and to throw her out of the window.Mrs. Allison, the instructor in charge of Sylvia's section, was presentthroughout the demonstrations and did not order the girls back towork or take any action of the kind; Mrs. Bogart, in charge of thedividing department, was present and pointed Sylvia out to someof the demonstrators.Mrs.Hyde, the respondent's employmentmanager, appeared at the scene of the demonstration and told thedemonstrators to return to work.The girls refused, saying theywould 'not work while Sylvia was there.Mrs. Hyde thereupon tookSylvia down to her office on the seventh floor. They were followed bya number of the demonstrators, shouting that they would not return .to work until they heard Sylvia say she would go home. Sylvia thensaid : "I will go home. I didn't know the girls felt this way aboutit or I wouldn't have done it."According to -Sylvia's testimony,which is undenied, Mrs. Hyde told her she would have to go home.Sylvia replied that she did not want to quit, but would go home forthe day.Mrs.Hyde, took her employee identification pass ' andSylvia left a telephone number through which she might be reached .47Later, during the same morning on which the above-describedincidents occurred, Fern Sigler, an operator who had displayed onthat day for the first time her I. L. G. W. U. membership pin, wassubjected to three similar demonstrations.These three demonstra-tions took place at intervals between 8 and 10: 30 o'clock. The secondand third groups of demonstrators numbered as many as 40 or 50employees from various floors of the plant.They surrounded Mrs.Sigler's machine, sang songs, derided her, took her League pin fromher, and shouted : "Get up and, go home ; we don't want you in here."The demonstrations subsided when Lee Baty, plant superintendentand production manager, accompanied by Rose Todd, ordered Fernfrom her machine to a nearby office. As Fern left the floor thegirls shouted : "We are not going to work as long as she remainshere."After a conference participated in by Baty, Mrs. Hyde, RoseTodd, and Fern Sigler, Mrs. Sigler was sent home.Baty promisedto talk to the girls and "quiet them down," and to call her back whenthe unrest had subsided.Despite his promise, Baty admitted at thehearing that he did nothing to allay antagonism toward the I. L. G.W. U. in the plant.47The alleged discriminatory discharge of Sylvia Hull is discussed in SubsectionD, infra. DONNELLY GARMENT COMPANY187Without deciding whether the respondent was responsible for orig-inating and inciting these anti-I. L. G. W. U. demonstrations, we areconvinced that the respondent condoned, approved, and encouragedthem.In the first place, the respondent made no sincere efforts tocheck the demonstrators.During the demonstrations instructorsand some other supervisory officials stood by and made no effort totake steps which might have been effective in terminating the dem-onstrations.Even Lee Baty and Mrs. Hyde watched the demon-strations for a short time without seriously attempting to stop theparticipants.In the second place, the method which the respond-ent finally adopted to end the demonstrations revealed its attitudeof approval. Instead of disciplining the demonstrators who haddisrupted the normal operation of the factory for 2 hours or more,the respondent capitulated at once to their demands and laid off thetwo members of the I. L. G. W. U., who had admittedly violated norule of the respondent and were attempting to do their work.LeeBaty, the respondent's production manager, claimed that there wasno other way of restoring order in the plant.Even if it was neces-sary to remove these two employees from the floor at the time ofthe demonstrations, the respondent could then have made it clear tothe demonstrators and their sympathizers that no further demonstra-tions against these two employees would be tolerated and that anyefforts to stage them would result in severe personal discipline.Fur-thermore, the respondent's officials did not discipline or reprimandin any way those employees who participated in the incidents.Fi-nally, we think the approval and encouragement of the respondentis shown by the fact that despite Baty's promise to Fern Sigler thathe would "quiet the girls down," he admitted at the hearing that hedid nothing after the demonstrations to protect these two or any otheremployees who were members of the I. L. G. W. U. from the recur-rence of such demonstrations and the accompanying threats of vio-lence, or otherwise to make it possible for these two employees toreturn to their work in the plant unmolested.We find that the respondent approved of and encouraged thedemonstrations and took advantage of them to reveal once more toits employees its hostility to the I. L. G. W. U. and its support ofanti-I.L. G. W. U. activities.We further find that by such actionthe respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act.d8We further find that by using the company-dominated LoyaltyLeague, as hereinabove described, for the purpose of impeding and98 SeeMatter of General Shoe Corp.andGeorgia Federation of Labor,51N. L. It. B 1005,mod. and enf'd inN. L it. B. v. General Shoe Corp.,99 F. (2d)223 (C. C. A.5) ;Matterof General Motors Corp. and Delco-Remy CorpandInternational Union of U.A.W. A.,Local No.146, 14N. L. R. B. 113. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreventing the organization of its employees by the I. L. G. W. U.,the respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 ofthe Act.C.Domination of and interference with the f or'r ation and adminis-tration of the D. G. W. U. and contribution of supportOn April 27, 1937, a meeting of employees took place immediatelyafter working hours on the second floor of the building in which therespondent's plant was located.49The record establishes that itlasted approximately an hour.Rose Todd opened the meeting andstated that its purpose was to organize a union which would be calledthe "Donnelly Garment Workers' Union."Miss Todd pointed outthat the League was no longer adequate to withstand the pressure ofoutside labor organizations and that a plant union had become neces-sary.She thereupon introduced Attorney Tyler who advised theassembled employees to form an independent, unaffiliated laborAfter his talk it was unanimously decided bya vivavocevote of the approximately 1,300 assembled employees to formsuch a union.A nominating committee of five was then appointedby Rose Todd to select a General Chairman and eight Group Chair-men to serve as representatives and officers of the new organization.While the committee retired to select its nominees, charter member-ship cards, previously prepared, were distributed for signature.Thereafter, Attorney Tyler read the bylaws which the committee hadrequested him to draft.50They were immediately adopted withoutalteration.The nominating committee returned to the meeting andpresented the names of the nominees for offices in the organization,who were unanimously elected, with Rose Todd as General Chairman.The 1,300 membership cards previously distributed were collectedand the meeting declared adjourned.The Loyalty League played a leading role in the formation of theD. G. W. U. Rose Todd testified that she, Hobart Atherton, andSally Ormsby were instrumental in calling the meeting of April 27after "a general request from a great many employees that we tryto do something for our own protection."The persons named con-stitute the committee appointed at the Loyalty League meeting of49At the time of this meeting,the respondent did not have under lease the second floorof the building in which its plant was located,but leased only floors three to ten."The bylaws reveal that the purpose of the D. G W U was in part the same as thatof the Loyalty League, which,in the words of Rose Todd,had become inadequate to givethe employees the "protection"they neededArticle 2 of the bylans providesinter alia"The purpose of this organization (D GW. U ) shall be...the protection of employees and members of this Union from coercion,intimidation,violence or threats of violence in order to force them to loin unions organizedand dominated by outsiders not employees in this plant " DONNELLY GARMENT COMPANY189March 18 to determine what could be done by way of protectionagainst the I. L. G. W. U. The ledger sheets of the Kansas CityChair Rental Company show that chairs were rented by the NellyDon Loyalty League for use on that date,51 and the canceled checksof the Loyalty League show that the League drew a check in favor ofthe Chair Rental Company on May 4, 1937, in payment therefor.The respondent's telephone operator called on the interdepartmentaltelephone system each department of the plant and gave notice thatRose Todd was calling a meeting of employees on the second floorafter work.Instructors and other supervisory employees assisted innotifying the employees and sending them to the meeting.52RoseTodd presided at the meeting, but denied that she was acting in hercapacity as president of the Loyalty League.On the basis of the evidence above recited, we find that the meetingof April 27 was sponsored and financed by the Loyalty League,through its president, Rose Todd, and the committee appointed by itat the meeting of the League on March 18.The assistance rendered by the Loyalty League in the formationof the D. G. W. U. was not limited to sponsoring and financing theorganizational meeting of April 27.We have already pointed outthat the committee appointed at the League meeting on March 18,1937, engaged Attorney Tyler, that Rose Todd borrowed $1,000 inthe name of the League and out of that loan paid $500 to Tyler asa retaining fee.Members of the League were subsequently assessed50 cents each in order to retire that obligation.53Although it is con-tended that the $500 retainer fee was in payment only for adviceconcerning a projected injunction suit against the I. L. G. W. U. forthe protection of the respondent's employees, we are convinced thatthe fee covered Tyler's services in connection with the organizationof the D. G. W. U. Prior to the organization of the D. G. W. U.the proposed injunction suit was rejected as a method of protectionand instead Tyler advised the League committee to form an unaffili-ated union.He attended the April 27 meeting and read the bylawswhich he had previously drafted on instruction of the League com-mittee.Thereafter, in May and June 1937, he drafted proposals fora closed-shop contract and wage agreement with the respondent.51The ledger sheet gives as the date of the rental April 28, 1937, but the manager of theK C. Chair Rental Company testified that entries are made in the ledger the day on whichthe chairs are returned rather than on the day they are delivered.ei Seesnfra,footnote 55c3At the hearing there was a controversy as to the date of the League meeting at whichthe assessment was decided uponThe respondent contended it occurred between March27 and April 5, 1937, before the organization of the D G W. U. was conceived.Mrs ElsaGraham Greenhow testified that she took minutes of such a meeting and that it occurredon May 25, 1937, immediately after a meeting of the D G. W. U It is unnecessary toresolve this conflicting testimony inasmuch as we find that the League paid the $500 re-tainer fee to Attorney Tyler, and that said fee covered the cost of his services in connec-tion with the foimation of the D G. W. U. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDTyler received no fees from the D. G. W. U. until November 23, 1937,which was 7 months after its formation and at a time when theD. G. W. U. had undertaken other legal action involving court litiga-tion.The minutes of the Group Chairmen of the D. G. W. U. forJune 15, 1937, record that Rose Todd stated in explanation of thefee : " . . . we paid Mr. Tyler $500 retainer's fee.He helped us writeup our bylaws and working agreement and will advise us and helpus when we need it." From these facts we find that the Leaguefinanced the employment of Attorney Tyler, paid him a retainer feeof $500, and that the said fee covered the cost of his services in con-nection with the formation of the D. G. W. U. and the drafting ofits bylaws.The day after the organizational meeting Rose Todd took themembership cards to Mrs. Reed, president of the respondent, andtold her that the D. G. W. U. represented a majority of the employees.Mrs. Reed assured her at once that the respondent would considerthe proposals of the D. G. W. U.On May 6, 1937, the Group Chair-men representing the D. G. W. U. met with Mrs. Reed and discussedcertain matters concerning the terms of an agreement, covering allthe respondent's employees.From these facts it seems clear, and wefind, that recognition as the exclusive bargaining agent of the em-ployees was accorded the D. G. W. U. almost as soon as it was organ-ized, although no statement of recognition in writing appears untilthe contract between the respondent and the D. G. W. U. was signedon May 27, 1937, as hereinafter discussed.After the conference between Mrs. Reed and Rose Todd on April28, at which Mrs. Reed agreed to consider the proposals of theD. G. W. U., Attorney Tyler commenced to draft an agreement forthe D. G. W. U. to present to the respondent. The proposed draftof the agreement, containing a closed-shop provision, was approvedby the Group Chairmen of the D. G. W. U. on the morning ofMay 27 and presented at once to Mrs. Reed. Attorney Tyler readit to her and other representatives of the respondent and urged thatit be given prompt attention.Mrs. Reed replied : "I would like tohave a little time to look over this agreement.However, I thinkit is very much in line-there will possibly be one or two littlechanges."Later, she added : "I think the only changes it will benecessary to make will just be legal phraseology-the spirit of thisagreement is satisfactory."The minutes kept by the secretary ofthe Group Chairmen of the D. G. W. U. do not indicate that therewas any discussion of the provisions, although several of the respond-ent's witnesses declared extended discussion took place.At the closeof the conference it was agreed that Mrs. Reed and other representa-tives of the respondent would meet with Rose Todd and Mr. Tyler, DONNELLY GARMENT COMPANY191attorney for the D. G. W. U., at 3 o'clock that afternoon, and thatMr. Tyler could then report the outcome to the committee of GroupChairmen of the D. G. W. U. at 3:30 o'clock.When the D. G. W. U.committee met in the afternoon, as agreed, its minutes disclose thatMr. Tyler reported that the respondent had proposed three or fourmodifications, acceptance of which he recommended to the com-mittee.The only important change in the substance of the agreementwas the addition of Section 4:The employer recognizes the election of a committee of theunion to represent it,provided members of such, committee shallhave been continuously employed by the employer for the periodof at least a year immediately preceding election to suchcommittee... ."54Attorney Tyler explained to the committee that the purpose of sucha provision was "to eliminate the possibility of someone getting onthis committee who is not a true representative of the employeesand who may be working here merely to act as a traitor to the com-pany."The agreement as modified was then adopted by the com-mittee representing the D. G. W. U. and signed by the parties.Subsequently, on June 22, 1937, a supplemental agreement wasentered into between the D. G. W. U. and the respondent. Thisagreement dealt with minimum wages for piece-work operators andother employees which had not been included in the earlier agree-ment.For the purpose of determining wage rates operators paidon a piece-work basis were classified in four groups.This classifica-tion was prepared for the D. G. W. U. by Lee Baty, productionmanager of the plant, and accepted by the committee representingthe D. G. W. U. without change. The terms of the supplementalagreement were never submitted to the D. G. W. U. membershipfor approval.The D. G. W. U. demanded a minimum weekly wageof $16.50 for the respondent's lowest paid piece-work operators.Rose Todd explained that the I. L. G. W. U. had announced that itwas seeking a $16.00 weekly minimum in the garment industry andshe therefore thought it a good idea to improve a little on that mini-mum to defeat efforts of the I. L. G. W. U. to organize the respond-ent's employees.The respondent acceded to this demand.By itsterms the original agreement of May 27, 1937, was to remain ineffect for a period of 2 years, while the expiration date of the sup-plemental wage agreement of June 22, 1937, was set for July 1, 1938,with a provision for automatic extension from year to year unlesseither party gave written notice to the other of a desire to_ terminateit.On June 2, 1939, the original agreement of May 27, 1937, was54 Italics added. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDextended for a 2-year period without essential modification.Sofar as the record indicates the supplemental wage agreement hascontinued in effect without change.In August or September 1937 the respondent agreed, at the requestof the D. G. W. U., to a check-off of the monthly dues of 25 cents.Each employee signed a card, prepared and distributed by the re-spondent, agreeing to permit his dues to be checked off at the endof each month. Pursuant to the agreement the respondent submitsto the D. G. W. U. each month a memorandum showing the numberof employees on the pay roll during the month and a check coveringtheir dues.The D. G. W. U. issues no receipts, keeps no record ofindividual dues payments, and has no means of knowing what in-dividuals paid dues in past months.Nor were the general chairmanand the treasurer of the D. G. W. U. able to state at the hearingwhat proportion of each month an employee must work to entitlethe D. G. W. U. to collect his dues from the respondent.Soon after the D. G. W. U. 'was organized the Group Chairmenwho composed its executive committee appointed a committee torepresent the D. G. W. U. in adjusting piece-work rates with therespondent.Some 600 to 800 of the respondent's 1,300 employeeswere paid on a piece-work basis and the work of this committee wasdescribed as one of the most important functions of the D. G. W. U.The committee appointed consisted of Mrs. Lula Nichols, JosephineSpalito, and Rose Todd.Mrs. Nichols and Miss Spalito are employedby the respondent for the purpose of setting piece-work prices.Therecord shows that Mrs. Nichols has final authority in setting therates on behalf of the respondent.The procedure of setting piece-work prices in the first instance and of adjusting subsequent com-plaints of operators that the price set is too low, is described in thefollowing testimony of Mrs. Reeves :A. After a garment is designed, that particular garment isanalyzed very thoroughly by Mrs. Nichols, who was a formerpiece-work operator ; Joseph Spalito, a former piece-work oper-ator; Rose Todd, a former piece-work operator. Prices are thendiscussed with the operator, and also the instructor .. .Q. If there is any employee who thinks the price is too low,what redress does she have?A. She discusses it with the people who set prices-Miss Todd,Mrs. Nichols, or her instructor . . .Q.Who has complete charge of the making of piece rates afterthe report is made by this committee?A.Mrs. Nichols.Thus, it becomes clear that the same persons who set the rates onbehalf of the respondent in the first instance are also representatives DONNELLY GARMENT COMPANY193of the D. G. W. U. for the purpose of protesting, and negotiatingwith regard to those rates.In connection with the formation and subsequent administrationof the D. G. W. U., property of the respondent has been freelyutilized.Membership cards were mimeographed after working hoursby employees in the respondent's Circular Department on a machineowned by the respondent. Copies of bylaws of the D. G. W. U. wereproduced on a ditto machine belonging to the respondent. The D. G.W. U. owns no typewriter and the secretary of the D. G. W. U. hasoften used a typewriter owned by the respondent for typing theminutes of meetings of the D. G. W. IT. and of the Group Chairmen.The respondent's bulletin boards have been freely used for the postingof announcements, notices of D. G. W. U. meetings and for a displayof pins from which the D. G. W. U. pin was chosen. Rose Toddkeeps the membership cards of the D. G. W. U. in a file of therespondent which is located near her desk in the plant.Meetings of the D. G. W. U. are announced by sendinga so-called I. D. M. to each department of the plant through therespondent's regular messenger service.An I. D. M. is the respond-ent's term for interdepartmental memoranda.Memoranda concern-ing the D. G. W. U. business pass through the same channels asthose of the respondent.The thread girls in the various sewingsections,who are assistant instructors, receive the D. G.W. U.notices and take responsibility for their circulation to the operatorsin their respective sections.55Mail addressed to the D. G. W. U.is also delivered to D. G. W. U. representatives by therespondent'semployees.The D. G. W. U. has never maintained an office outside the re-spondent's plant, and since its inception has conducted all of itsbusiness in the building occupied by the respondent.At a meetingof the D. G. W. U. on May 11, 1937,RoseTodd stated--There are.probably a number of you that have not had occa-sion recently to be on the ninth floor, but on the right-hand sideof the door you will find a desk where our work will beconducted.At this desk, which was assigned by the respondent to Rose Toddin connection with her work as supervisory employee, is conductedthe day-to-day business of the D. G. W. U.Membership cards notcollected at the organizational meeting on April 27 were subse-61 The respondent offered to prove by the testimony of the employees that no instructoror supervisor had directed them to attend meetingsof the D C WU.Since there is noconflict between this offer and the testimony that thread gills were responsible for thedistribution of notices,there is no prejudicial error in the rejection of this offer of proofwe think thatthe offer does not apply to the organizational meeting on April 27, 1937,since that was not,at the outset,a meetingof the D G W. U., butwas, as we have found,a meeting sponsoredby the Loyalty League. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDquently signed and left at the desk by employees.Cards authorizingthe check-off were signed by the members of the D. G. W. U. at RoseTodd's desk.The respondent made a practice of sending communi-cations relating to the D. G. W. U. to Miss Todd's desk for herattention.The Group Chairmen, who composed the executive com-mittee of the D. G. W. U., met for several months in the office ofBeulah Spilsbury, a supervisory employee, and later in the respond-ent's first-floor auditorium.No rental was ever paid for the use ofthis property.Regular monthly meetings of the D. G. W. U. were held on thesecond and later on the first floor of the building occupied by therespondent, which building was owned by the Corrigan Estate.Atthe time of the organization of the D. G. W. U. neither of thesefloors was under lease to the respondent, but on May 10, 1937, therespondent signed a lease for all ten floors of the building and hassince continued to lease and occupy all of these floors.Prior to May10, the D. G. W. U. obtained the permission of the representative ofthe Corrigan Estate to use the second floor as a meeting place, andpaid no rent therefor.After May 10, the D. G. W. U. continued tomeet there until the respondent remodeled a portion of the first floorto serve as an auditorium, which then became the meeting place.Although the witnesses, Rose Todd and Lee Baty, stated that amonthly rental was agreed upon in May 1937, we think the recordis clear that the question of paying rent for this space was not con-sidered for some months after the respondent had become the lesseeof the space, and that the respondent never broached the matter tothe D. G. W. U. The minutes of the Group Chairmen of the D. G.W. U. show that on November 13, 1937, the D. G. W. U. raised thequestion of -rental payments and that the respondent subsequentlyagreed to charge $3 per meeting, to be paid at the end of the D. G.W. U.'s fiscal year.Rose Todd was a full-time employee of the respondent.At thesame time, as General Chairman of the D. G. W. U., she carried onthe business of that organization representing 1,300 or more em-ployees.Soon after the formation of the D. G. W. U. at therespondent's Kansas City plant, Rose Todd went out to the respond-ent's temporary auxiliary plant at St. Joseph, Missouri, to organizethe employees there.She was absent from her employment aboutone-half daywithout any salary reduction.At a meeting of theD. G. W. U. on May 11, 1937, she made the following statement :I do want to say this, that any of you, at any time, that wantto talk to me, remember I can always be reached at noonor anytime necessary.6616 Italics added. DONNELLY GARMENT COMPANY195Miss Todd's testimony indicates that grievances are reported to herduring the working day, often dealt with at once, and their dis-position reported to the aggrieved employee soon thereafter.MissTodd checks on behalf of the D. G. W. U. all of the piece-work pricesfixed by the respondent and all written instructions issued by therespondent to its operators.The respondent also submits to hereach week, often during working hours, the pay-roll cards of its600 to 800 piece-work operators which she examines for the purposeof determining whether each operator has received the minimumwage guaranteed by the respondent's agreement with the D. G. W. U.According to its bylaws, membership in the D. G. W. U. is opento all employees of the respondent, although the record indicates thatthe respondent's officials who have final authority to hire and dis-charge are not members.The membership roll of the D. G. W. U.includes the instructors, and inspectors or examiners who pass uponthe quality of the operators' work and return unsatisfactory productsto the operators.Among other members of the organization 67 areEllaMae Hyde, employment manager, Lena Tyhurst, described byBaty as assistant factory manager or general inspector, Mrs. Nichols,in charge of setting piece-work rates, Marvin Price, adviser onmechanical matters and in charge of maintenance of the factorybuilding and equipment, Ted Scoles, who distributes and directs thework in the cutting department, Mrs. Bogart, who delegates thework and instructs the employees in the dividing department, andMrs. Martha Gray, who is in charge of the respondent's outlet store.b8At a meeting of the Group Chairmen of the D. G. W. U. on June15, 1937, it was proposed to restrict the privileges of departmentheads and instructors who held memberships in the organization bydenying them the right to vote, but the record does not indicatethat any such action was taken at that time or subsequently.1.Conclusions as to the D. G. W. U.a.Supervisory employees(1) InstructorsIn the incidents described in the preceding section certain employeesdesignated by the respondent as instructors have figured prominently.67Evidence of the membershipofMrs Hyde and certain other supervisory employees isfound in the respondent's rejected offer of proof that these named employees would testifythat they had joined the D G. W. U of their own free will and havesincecontinued tobelong to the D. G W. U. of their own free will and accord uninfluenced by the respondent.Even though the offered testimony was rejected, such an offer remains in the record as anadmissionof the respondent that the named persons are membeis of the D G W. U. SeeInt'l.Ass'nof Mach4nists, Tool and DieMakers Lodge No 35,affiliatedwith the I A M,and ProductionLodge No 1200, affiliatedwiththe I A M. v. N L R B.,311 U S 7258 Seesupra. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent contends that they are not supervisory employees be-cause no authority to hire, discharge, or discipline has been vested inthem since July 1935.The respondent's plant is in part composed of sewing sections.In each of these sections there are approximately 40 operators, each ofwhom operates a sewing machine. Assigned to each of these sections isan instructor and an assistant called a thread girl or floor girl.Amongthe duties of the instructor and thread girl in each section is the dis-tribution of materials and supplies with which the operators work.The instructors also distribute directions as to how the work is to bedone and teach the operators how to execute each step of the process.This much is undisputed. It is also admitted by the respondent thatprior to the advent of Lee Baty as production manager and plantsuperintendent the instructors had had a part in determining lay-offsand discharges in their respective sections and also had disciplinaryauthority.Baty testified that after he became production manager ofthe plant on June 25, 1935, he took from the instructors and from allother supervisory employees the authority to hire, discharge, and dis-cipline and vested all such authority in himself, so that he has beensince that time the sole supervisory employee in the plant, and per-sonally observes the conduct, character of work, efficiency, and generalattitude of all employees.The respondent has in its employ between 1100 and 1300 persons.On June 2, 1939, there were employed in the production and mainte-nance divisions, of which Baty is superintendent, 642 operators, 72miscellaneous piece workers, 77 ironers, 11 folders, 41 examiners, 44cutting-department employees, 15 dividers, 44 instructors and dis-tributors, 14 mechanics and helpers, 11 bundle boys, 52 clerical workers,60 miscellaneous timekeepers, 20 porters and maids, working on 10floors of the plant. In view of the number of employees and the sizeof the plant, we find Baty's testimony in regard to the elimination ofsupervisors to be incredible.The record convinces us that after June25, 1935, the instructors continued to be supervisors in charge of theoperators who work in the various sewing sections of the factory. Theoperators were never notified of the change in the authority of in-structors.Nor was there any apparent change in the conduct of in-structors after the advent of Baty in June 1935.None of the operatorstestified that Baty personally gave them any instructions or directions,or conferred with them about their work. The instructors continuedto transmit directions to the operators, distributed the work and "keptthe girls busy."The instructors are responsible to Baty and appar-ently report directly to him.Furthermore, Mrs. Reeves, who hadpreceded Baty as production manager and was afterward placed incharge of the respondent's merchandising department, stated in an DONNELLY GARMENT COMPANY197affidavit dated October 30, 1937, that "competent instructors teach theoperators the particular operations to be performed by them,andconstantly supervise the same."When work is slack in a section theinstructor of the section determines the order in which operators shalltake a day or half day off. Although Baty denied the instructors arecharged with the duty of reporting on the efficiency of the operatorswho work in their respective sections, he admitted that he has askedthe instructors on occasion and has received their opinions.Theabove-stated facts make it clear that prior to June 25, 1935, the in-structors were supervisory employees authorized to discipline theirsubordinates and to participate in the determination of lay-offs anddischarges, and that since that time the respondent has continued tohold them out to the operators as supervisory employees and hasgiven no notice of any kind to the operators that the instructors hadany less authority than formerly.On the basis of all the evidence,we find that the instructors are supervisory employees representingthe management of the respondent in its relation to the operators whowork in the various sections.(2)Rose ToddAmong the employees of the respondent who were active in theaffairs of the Loyalty League and in the formation and administrationof the D. G. W. U., Rose Todd has been outstanding. She was presi-dent of the League during the time that it played so effective a partin resisting the organizational campaign of the I. L. G. W. U. Shewas the dominating figure at the crucial meetings of the League onMarch 18 and April 27,1937.Rose Todd's status in the plant and herrelation to the management of the respondent is a subject of dispute.She has been in the employ of the respondent for approximately 13years.She had variously served as a machine operator, thread girl,and on occasion as an instructor; she also had been engaged in settingpiece-work rates for the respondent and had assisted Dewey Atchison,a supervisory employee in the manufacturing division, in making spe-cial studies of production methods.She left her employment with therespondent in 1931 and for about a year worked for the Gernes Gar-ment Company where she first either assisted the production manageror in fact had charge of the plant and later acted as a traveling salesrepresentative.When she returned to the employ of the respondentin 1933, she testified that she was told she would have to take whateverwork there was. She worked for a time in the model departmentwhere model dresses are made up before general production in the-models is begun.Sometime prior to 1937 she was given a desk in theplant-first on the ninth floor and later on the seventh floor-andassigned to her present duty which is the responsibility for keeping the283032-41-vol 21-14 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDvarious sewing sections supplied with the necessary materials formaintaining operations.She moves about throughout the various sec-tions of the plant each day, consulting with instructors and thread;girls.When they report that requisitioned supplies have not been re--ceived,Miss Todd locates them and sends them to their proper destina-tion.She is under the direct supervision of Lee Baty, the respondent'sproduction manager.She receives a salary of $130 per month fromthe respondent; the D. G. W. U. pays her $65 per month for the workshe does as General Chairman of that organization.The Trial Examiner found that Miss Todd is a supervisory employeeof the respondent.We agree with the Trial Examiner that Rose Toddis employed by the respondent in a supervisory capacity,59 and so find.Moreover, we are of the opinion that Rose Todd occupied a closeand confidential relation to the management of the respondent whichwas made known to the employees by the respondent's conduct.Herclose relation to the management is illustrated by the fact that onApril 23, 1937, when the demonstrations in the plant occurred, the dis-turbance was reported to Rose Todd.When Baty ordered Fern Siglerfrom the floor to the office, he was accompanied by Rose Todd.At theconference which followed, Rose Todd dominated the scene and tookthe lead in questioning Fern Sigler about her union affiliation, althoughboth Baty and Mrs. Hyde, the employment manager, were present.Areading of the transcript of that conference shows that Rose Toddopened the conference and talked to Fern Sigler of the respondent'spolicy of operating an open shop as if she represented the respondent.For example : ". . . we have had union people work here for years .. .We don't care.We have hired union people . . . I talked to some ofthe girls yesterday afternoon and tried to get them to see that it is.all right if you want to work and belong to the union.However, theyfeel so keenly about it, we don't think we can do anything about it .. .We are going to run an open shop as long as the majority feels thatway."Miss Todd also said : "My advice to you is, that if you feelthat strongly about the union and have enough people to back you up,be in a union shop. I wouldn't anymore think I could join a unionthan the man in the moon. I'd expect to be put out on the` street andleft there."Baty and Mrs. Hyde acquiesced in all that Miss Toddsaid and talked in the same vein.Thus, in this manner as well as inother ways hereinafter discussed, she was held out by the managementof the respondent as an employee having authority to advise other-employees with respect to joining or not joining labor organizations.69 Since she is a supervisory employee, the respondent is liable for her acts under the-doctrine ofrespondeat superior.Swift it Cov.N.L R. B ,106 F (2d) 87 (C. C A. 10),Tnod'g and enf'gMatter of Swift itCo. andAmalgamated Meat Cutters and Butcher Work-men of North America, Local No. 641, and United Packing House Workers Local IndustrialUnion No. 300, 7 N.L. R.B. 269. DONNELLY GARMENT COMPANY199Another fact pointing to the conclusion that Miss Todd representsthe management is her statement during the conference above re-ferred to : "We went downstairs and sent those girls back to workand they went back to work," and her testimony at the hearing thaton the morning of the Sigler-Hull demonstrations she told employ-ees, here and there in the plant, to return to their work.That theemployees regarded her as a supervisor and agent of the respondentis evidenced by their obedience to her orders.Furthermore, her po-sition in the plant was such that the respondent's telephone operatorsaccepted and carried out her instructions when she requested . anoperator to notify each department that she wanted a meeting ofemployees.The respondent likewise knew that Miss Todd made use of itsfacilities in carrying on the business of the D. G. W. U., part ofwhich was its campaign against the I. L. G. W. U.,60 for the respond-ent regularly sent to Miss Todd's desk in the plant informationdesigned for the use of the D. G. W. U. and in other ways pointedout above, assisted her in administering the affairs of the D. G. W. U.Moreover, so far as the record indicates, the respondent did nothingto discourage any of these activities on company property and time.We find that Rose Todd occupied a close and confidential, as wellas supervisory, position with the respondent and further find thatin her activities in the Loyalty League and the D. G. W. U. she wasacting for, on behalf of, and with the knowledge and consent of therespondent 8161 That the D. G. W. U. was active in resisting the I. L G W. U is evidenced by therepeated requests of Miss Todd at D. G. W. U. meetings that the members report to herwhen they had been solicited by I. L.G.W. U. representatives and what these representa-tives had said.81 Int.Asi'n of Machinists,Tool and Die Makers, LodgeNo. 35and Production LodgeNo 1200 v. N.L R. B,311 U. S72, enf'gMatter of The Serriek Corp.andInt.Union,U. A. W. A., Local No. 459, 8 N. L. it. B. 621, in which the Court states :The statute,we think purposely,does not define the particular methods or agentsby which the employer may intermeddle unlawfullySo to confine representationof him would open easy escape fiom the Act's provisionsNothing in it requiresthat such representation be limited to officials having any particular kind or degreeof authority such as"hiring and firing," "disciplinary power,"or even "supervisorycapacity."These evidences of authority make more plain-the connection of theactor with the employer, but their absence does not preclude the existence of sucha connection.What is required is that, substantial evidence show 'that'the actor,whatever his official position,isacting in fact on behalf of the employer,not forhimself or others only, and that,by whatever method or means, the employer bringspressure to bear upon his employees which deprives them of free and independentchoice.CfCupples Co., Manufacturers v. N. L R. B ,106 F. (2d) 100 (C C A. 8th), mod. andaff'gMatter of CupplesCo. andMatchworkcrs Federal Labor Union,10 N L R B 168,where the Court refused to hold the respondent liable for the acts of an employee inas-much as the respondent had not held out the said employee as a person having authorityto advise others with respect to joining or not joining labor organizations,had not directedthe acts to be done, and the acts had not been done with the respondent's knowledge orconsent. 200DECISIONS OF NATIONALLABOR RELATIONS BOARD(3)Hobart AthertonHobart Atherton has been employed in the maintenance depart-ment of the respondent since November 1933. In addition to Ather-ton, the department employs one electrician, one carpenter, onepainter, and three laborers.Atherton transmits instructions to theother employees in the department, receives requests for repairs,refers them to the proper employee, and keeps a record of the jobsassigned and those completed.He also assists with repair workwherever needed.Atherton and the respondent deny that he is asupervisory employee in charge of the maintenance department.Toaccept their testimony would leave this department without super-vision and would mean that each of the employees in the departmentdecides for himself what repair jobs he will undertake.There is noevidence that Baty, the plant superintendent, in any way directsthese employees in their work.We find that Hobart Atherton is a supervisory employee of therespondent in charge of the. maintenance department of the plant.(4)Ella Mae HydeThe respondent does not contest the Trial Examiner's finding thatMrs. Ella Mae Hyde is the employment manager for the respondent.However, there is testimony that she does not have final authority tohire and discharge employees.Such authority is unnecessary to es-tablish that Mrs. Hyde is a supervisory employee authorized to rep-resent the management with regard to its employment policies.Mrs.Hyde interviews all applicants, and makes recommendations whenother department heads notify her of vacancies in personnel. Shehas apparent authority to lay off employees as evidenced by the factthat she sent Sylvia Hull home on the morning of April 23, 1937,after the anti-union demonstrations previously discussed.We find that Mrs. Ella Mae Hyde is a supervisory employee of therespondent in charge of its employment department and has author-ity to represent the management with respect to the respondent'semployment policies.(5)Certain other supervisory employeesWe ' have, found that certain other employees, occupying responsi-ble position, were members- of the D. G. W. U. These persons areMrs. Lena Tyhurst, assistant factory manager or general inspector,Marvin Price, in charge of maintenance of the building and equip-ment and adviser to Superintendent Baty on mechanical matters,Ted Scoles, distributor and director of work in the cutting depart-ment, and Mrs. Bogart, who delegates the work and instructs the DONNELLY GARMENT COMPANY201employees in the dividing department. Some of these employees hadhad authority to hire, discharge, and discipline employees before theappointment of Baty as plant superintendent and production mana-ger.They are all directly responsible to Baty and transmit his in-structions to other employees in their respective departments.Thereis no showing that other employees in these departments were awareof any curtailment of the authority of these department heads afterBaty took charge.We find that the above-named persons are supervisory employeesand as such were representatives of the management.b.Conclusions as to the respondent's formation and domination ofthe D. G. W. U.We have found that prior to the effective date of the Act the re-spondent adopted a policy of opposition and hostility to unionsgenerally and to theI.L. G. W.U. specifically.In furtherance ofthis policy the management made it plain to the employees thatloyaltyto the respondent was synonymous with the rejection of out-side union affiliation.We have further foundthat therespondentinspired and dominatedthe LoyaltyLeague which had for its pri-mary purpose the frustration of the efforts of theI.L. G. W. U. toorganize the employees of the respondent.When in April 1937 theI.L. G. W.U. commenced to prepare for another organizational cam-paign among the respondent's employees,the respondent through themedium of the dominatedLoyaltyLeague and through its super-visory employees formed the D.G.W. U. to prevent such outsideorganization.The League hired the attorney who planned theD. G. W. U.and wrote its bylaws.It was the League which bor-rowed $1,000 at the First National Bank on the security of its mem-bers, who included prominent supervisory officials of the respondent,and later raised, by assessment of its members,$500 to pay his re-tainer fee,part of which retainer was for theattorney's services inorganizing the D.G. W. U.The meeting of April27, 1937, at whichthe D. G. W. U. wasformed,was sponsored and financed by theLeague and was announced through the use of the respondent's facili-ties and attended by many of its supervisory staff.Rose Todd, presi-dent ofthe League,directed almost single-handed the course of thatmeeting.The rank and file of the respondent's employees had heardnothing of the formation of a labor union prior to the meeting, butunder the stimulus and pressure thus provided by the respondent,they emerged from that gathering with alabor organization of 1,300members.Like the League,membership in theD. G. W. U.includes a largenumber of the respondent's supervisory employees whose presence 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDinevitably prevents the organization from being free of the respond-ent's domination.Through Rose Todd who has been General Chair-man of the organization since its formation and whom we have foundto be an agent of the management, the respondent has retained com-plete control of the policies of the D. G. W. U.The record is replete with evidence of the respondent's assistancein the administration of the D. G. W. U. The organization has nooffice or headquarters of any kind apart from the respondent's plant.The respondent's facilities have been freely used in carrying on thebusiness of the D. G. W. U. The respondent denies knowledge ofthe use of its various facilities, but so persistent and frequent hasbeen the practice of employment of the respondent's messenger, mail,and telephone service, bulletin board and filing cabinets, of conduct-ing union business at Rose Todd's desk, and of holding meetings ofthe Group Chairmen in a supervisor's office, that we find it impossibleto believe that the respondent was without knowledge of these activi-ties.The fact that the respondent permitted meetings of the D. G.W. U. to take place on the first and second floor of the plant formany months without any question of charging rent therefor is alsoindicative of the respondent's encouragement of the organization.Rose Todd is allowed to take whatever time during working hoursis necessary for handling union business without any deductions fromher salary, as illustrated,inter alia,by her trip to the respondent'sSt. Joseph plant to organize the D. G. W. U. there.Although someof this business has been carried on before and after working hours,it is clear from the record that she makes a practice of taking upunion business at any time during the day. Sometimes the respond-ent has made available for examination during working hours thepay-roll cards, which Miss Todd checks each week on behalf of theD. G. W. U. Grievances are reported to Miss Todd and consideredby her within a few minutes or an hour. These facts demonstratethat the respondent has permitted and encouraged Rose Todd tomake use of company time for conducting the business of the D. G.W. U. and has thereby lent assistance to the D. G. W. U.That the respondent lent encouragement and assistance to theD. G. W. U. becomes even more clear when its cooperative attitudetoward the D. G. W. U. is compared with that expressed to the shopchairman of the I. L. G. W. U., Virginia Stroup, some 2 years earlier.In contrast to the hostility with which the respondent met theI.L. G. W. U. and its chairman, the D. G. W. U. was recognizedby the respondent as a bargaining agent the day after its organiza-tion and Rose Todd, president of the League and General Chairmanof the D. G. W. U., was accorded almost complete freedom to rovethrough the plant, engaging alternately in performing duties in con-nectionwith the production process, and in handling matters relating DONNELLY GARMENT COMPANYfirst to the Loyalty League and then to the D. G. W. U. withoutinterference or objection from the respondent.This contrastingconduct necessarily conveyed to the employees the respondent'sapproval of the League and the D. G. W. U.The completeness of the respondent's domination is demonstratedby the personnel of the D. G. W. U. committee for the adjustment ofpiece-work rates.Two of the three members of the committee are,persons employed by the respondent to set piece-work rates in thefirst instance, and one of these two, Mrs. Nichols, is the respondent'sfinal authority on what the rates shall be.The result is that therespondent sits on both sides of the bargaining table and the ag-grieved operators are left without any of the means of independentcollective bargaining with regard to piece-work rates ordinarilyafforded by a labor organization.62Negotiations between the respondent and the D. G. W. U. withregard to the terms of the articles of agreement signed on May 27,.1937, were completed in a few hours and the agreement signed onthe same day it was submitted to the respondent. Despite Mrs.Reed's determined opposition to a closed-shop contract with theI.L. G. W. U., voiced only 2 months earlier,63 she made no' protestwhen the D. G. W. U. made the same proposal. She stated, "Iunderstand that [i. e. closed shop] is very essential to industrialpeace."The closed shop was granted and membership in the labor-organization of the respondent's choice became obligatory upon itsemployees.The contract also included a provision that the bar-gaining committee of the D. G. W. U. must be composed of em-ployees with at least 1 year of prior employment in the respondent'splant.It was put in at the request of the respondent and withoutprotest from the committee representing the D. G. W. U. In effectitdeprives the respondent's employees of their right to representa-tives of their own choosing.We do not mean to say that employeesmay not voluntarily limit their right in this way, but we think the-fact that a clause so favorable to the employer was inserted without.protest from the representatives of the employees is indicative ofthe respondent's domination.Although the quick negotiation ofthe contract with the D. G. W. U., the closed-shop clause insuringthe stability and continuity of that organization, and the inclusionof a limitation as to persons who shall constitute the D. G. W. U.bargaining committee, standing alone, do not conclusively provethat the respondent dominated the D. G. W. U., where, as here, therecord establishes other acts of direct intervention and assistance by" SeeNational Labor RelationsBoard v. Pennsylvania Greyhound Lines, Inc.,and Grey-houndManagementCorp,303 U.S. 261.m Seesupra,Section B. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDthe respondent and where officers and membership of the employeeorganization includemany of the respondent's supervisory em-ployees, we are convinced that these were further acts of dominationof and interference with the D. G. W. U. and contributions of sup-port thereto .64The respondent and the D. G. W. U. contend that its employeesformed and joined the D. G. W. U. of their own free will in orderto resist unionization by the I. L. G. W. U. and were not coercedor interfered with in their choice of the D. G. W. U. or in theirrejection of the I. L. G. W. U. In support of this contention theysought to introduce the testimony of the members of the D. G. W. U.that they were not dominated by the respondent but formed, joined,and supported the organization of their own free will.They alsooffered evidence to show that the employees knew of the violenceaccompanying the I. L. G. W. U. organizational campaigns at othergarment factories and of threats by I. L. G. W. U. representativesthat the same tactics would be used at the respondent's plant andformed the D. G. W. U. for that reason. The Trial Examiner re-fused these offers of proof, ruling that such testimony was irrelevantand immaterial to the issues.We have affirmed the rulings of theTrial Examiner on those offers of proof because, giving full creditto such testimony and assuming that the employees had other motivesfor rejecting the I. L. G. W. U. and joining the D. G. W. U. as aninstrument for opposing the I. L. G. W. U., the fact remains thatthe record shows the respondent to have committed acts of domina-tion, interference, and assistance in the formation and administra-tion of the D. G. W. U. which makes that organization companydominated and not the free agent of its members.eb Section 8 (2)proscribes such conduct on the part of employers regardless of theostensible willingness of employees to accede to it.It is contended by the respondent that the Trial Examiner was inerror in excluding testimony and exhibits concerning the provisionsof various contracts existing between the I. L. G. W. U. and othergarment companies, offered to show that the bargaining negotiationsbetween the D. G. W. U. and the respondent were genuine, and theD. G. W. U. a bona fide union. Inasmuch as the issue before us isnot whether the contracts were advantageous or beneficial to theemployees, but whether the respondent dominated or interfered with14 SeeHamilton-Brown Shoe Co. v. N. L. R. B,104 F.(2d) 49(C. C A 8t1i),inod'g andenf'gMatter of Hamilton-Brown Shoe Co.andLocal No 125 United Shoe Workers ofAmerica, C.10., 9 N. L. R. B. 1073.CSN L R B V.Brown Paper Mall Co. (C C A5th),310 U S 651;Matter of Brown PaperMills Co,IneandIntBrotherhood of Paper Makers,affiliated with the A F of L,12N L R B. 60; ofMatter of New Era Die ConUpanyand I AM Lodge211.7,AF of 1,, 19N L. R. B 227. DONNELLY GARMENT COMPANY205the formation and administration of the D. G. W. U., we believe theproffered evidence was correctly excluded.Upon all the evidence we find that the respondent dominated andinterfered with the formation and administration of the D. G. W. U.and contributed support thereto; and that the respondent therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.2.Conclusions with respect to the contractsWe have found that the respondent dominated and interfered withthe formation and the administration of the D. G. W. U. within themeaning of Section 8 (2) of the Act. The D. G. W. U., therefore,is not and never has been the lawful representative of the respond-ent's employees for the purposes of collective bargaining with regardto rates of pay, wages, hours of employment, or other conditions ofemployment.Under these circumstances, the closed-shop contract,the supplemental wage agreement, and the check-off agreement, andany extensions, renewals, modifications, or supplements thereof, andany superseding contracts or agreements, between the respondent andthe D. G. W. U. are void and of no effect 66Moreover, the closed-shop agreement was an integral part of therespondent's plan to discourage and prevent membership of its em-ployees in the I. L. G. W. U.The agreement required all employeesof the respondent to join the D. G. W. U. and the bylaws of theD. G. W. U. prohibited its members from holding membership inany other labor organization.By making and publicizing among itsemployees a contract which compelled membership in the D. G. W. U.and in effect prohibited membership in the I. L. G. W. U. as a con-dition of employment, the respondent not only precluded its employees,from making their own choice of a collective bargaining represent-ative, but also, by adoption of such an employment policy, discrimi-nated with regard to hire, tenure, terms, and conditions of employ-ment.87The closed-shop proviso of Section 8 (3) of the Act doesnot protect such discrimination when committed pursuant to acontract with a labor organization found to have been companydominated.We find that the respondent by entering into and publicizing theclosed-shop contract with the D. G. W. U. discriminated in regardto the hire, tenure, terms, and conditions of employment of its em-ployees, thereby discouraging membership in the I. L. G. W. U.; and11 SeeHamilton-Brown Shoe Co. v. N. L. R. B,104 F (2d) 49 (C C A. 8th),mod'g andenf'gMatter of Hamilton-Brown Shoe Co.andLocal No 125 United Shoe Workers ofAmerica, C. I.0., 9 N L R B 1073.07Matter of Monticello Manufacturing CorporationandSteelWorkers Organizing Com-mittee,No 2085,affiliated with the 0 10, 17 N L R B 1091. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the respondent thereby interfered with, restrained, ana coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.D. The alleged dischargesThe amended complaint alleges that the respondent dischargedfrom its employment Sylvia Hull on or about April 23, 1937, andMay Fike, on or about April 26, 1937, and thereafter refused toreinstate them, because they had joined and assisted the I. L. G. W. U.Sylvia Hullbecame a member of the I. L. G. W. U. on March 23,1937, and on April 22, 1937, it was publicly announced by the I. L.G. W. U. office in Kansas City that she would represent the respond-ent's employees at the biennial convention of that organization inMay 1937.We have previously described the anti-union demonstration byemployees against Sylvia Hull on the morning of April 23, 1937,which we have found was condoned and encouraged by the respond-ent.During the demonstration Mrs. Hyde, the respondent's em-ployment manager, removed Sylvia from her machine and told herthat she would have to go home. Sylvia replied that she did notwant to quit but would go home for the day.Mrs. Hyde took heremployee identification card which was necessary for admission tothe plant and when Sylvia asked how she would get back into theplant Mrs. Hyde told her that she would come down to the doorand admit her.At the same time Mrs. Hyde took the telephonenumber of a neighbor through whom Sylvia stated she could bereached and agreed to call her, and also asked Sylvia to get in touchwith the respondent if she did not receive a call, inasmuch as thetelephone number Sylvia left was that of a neighbor. Sylvia there-upon left the plant.Mrs. Hyde testified that she attempted to reachSylvia by telephone the next morning, April 24, and on anotheroccasion within a month thereafter, on the instruction of Mr. Baty,the respondent's production manager."" Sylvia never received notifi-cation to return to work and never applied to the respondent forreinstatement.She did not testify in this proceeding.The respondent contends that Sylvia voluntarily left the employ.of the respondent.This contention is based on Sylvia's statement,made when a number of the anti-union demonstrators demanded thatSylvia go home, that she would go home, and on the fact that shedid not thereafter seek to return.However, when Mrs. Hyde sub-sequently told her she would have to leave the plant, Sylvia refusedto quit her employment but agreed to go home for the day.We08Mrs. Hyde testified that the purpose of these calls was to inform Mrs.Hull that "Mr.Baty would like to talk with her again." DONNELLY GARMENT COMPANY207think that the facts plainly show that Sylvia did not voluntarily giveup her position with the respondent, and only acquiesced in a 1-daylay-off under pressure from the respondent.Furthermore, the factthat Mrs. Hyde agreed to call her indicates that the respondent didnot consider Sylvia's statement a resignation of her employment.We find that Sylvia Hull did not voluntarily leave the employ-ment of the respondent, but that she was temporarily laid off bythe respondent because of her membership in and activity on behalfof the I. L. G. W. U.69We therefore find that the respondent dis-criminated in regard to her tenure of employment'70 thereby discour-aging membership in the I. L. G. W. U., and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.We further find that underall the circumstances the respondent's effort to communicate withher after her lay-off was equivalent to an offer of reinstatement 71and that the respondent did not discriminatorily refuse to reinstateher within the meaning of Section 8 (3) of the Act.May Fikewas first employed by the respondent in 1926 or 1927 andwith the exception of approximately 2 years in 1931-32 was continu-ously in the employ of the respondent until May 1, 1937. She joinedthe I. L. G. W. U. on March 15, 1937. She is a sister of Fern Sigler,a member of the I. L. G. W. U., against whom three anti-union dem-onstrations were staged by the respondent's employees on the morningof April 23, 1937, as a result of which Mrs. Sigler was forced to leavethe plant.Mrs. Fike, who was employed in a sewing-machine sectionadjacent to that in which these demonstrations occurred, testified thata number of the operators in her section talked to her in the presenceof her instructor, Pearl Atchison, about the fact that Mrs. Fike's sisterwas a member of the I. L. G. W. U. She further testified that Mrs.Atchison questioned her on the morning of the demonstration abouther knowledge of Fern Sigler's membership in the I. L. G. W. U. andabout her own membership in that union.Mrs. Fike stated that shefirst denied and then admitted that she was a member of theI.L. G. W. U. She also testified that her instructor told her that89 SeeMatter of Pennsylvania Greyhound Lines, Inc, Greyhound Management Co Corpo-rationsandLocal Division No.1063 ofthe AmalgamatedAss'n ofStreet, Electric By andMotor Coach Employees of America,1 N L R. B 1, 36, where the Board held a "furlough'because of union activities was a violation of Section 8 (3) of the Act.70 The respondent does not contend that it was compelled to lay off Mrs Hull because ofthe demands of its other employees.Even assuming that such action was taken for thatreason, the existence of such coercive pressure affords no defense to a violation of the ActSeeNational Labor Relations Board v. Star Publishing Co,97 F. (2d) 465, 470, enf'gMatter of Star Publishing Co.andSeattle Newspaper Guild, Local No82, 4' N L. It. B 49871While Mrs. Hyde did not state that the respondent sought to offer Mrs. Hull reinstate-ment, from all the circumstances we infer that that was the respondent's purpose.TheTrial Examiner in effect so found and did not recommend either reinstatement or back payfor Mrs.Hull.- 208 'DECISIONSOF NATIONALLABOR-RELATIONS- BOARDshe would lose her job because of the demonstration against her sister,Fern Sigler.Mrs. Atchison denied that the conversation concernedFern Sigler and the demonstration against her or that she asked Mrs.Fike whether she was a member of the I. L. G. W. U.However, Mrs.Atchison does not deny that she talked to Mrs. Fike that day, nor doesshe deny that she discovered Mrs. Fike was a member of the I. L. G.W. U. In view of the widespread commotion caused by the demon-stration against Fern Sigler in the adjacent section and the fact that itwas generally known that Mrs. Sigler and Mrs.- Fike were sisters,we are persuaded that Mrs. Fike's version of the conversation is sub-stantially correct.Accordingly, we find that Mrs. Atchison knewthat Mrs. Fike was a sister of Fern Sigler and that both were membersof the I. L. G. W. U.,72 and warned her that she was in -danger of losingher job because of these facts.Since Mrs. Atchison is a supervisoryemployee, and in her capacity as instructor represented the manage-ment, the respondent is responsible for her statements and conduct.-, 3The demonstrations and statements made by Mrs. Atchison to Mrs.Fike hereinabove described occurred on Friday, April 23.On Mon-day, April 26, when Mrs. Fike reported fpr work, Pearl Atchison toldher that she would have to go home because work in that section wasslack.It was customary, when work was slack, for girls in the sectionto take a half day or a day off in turn.However, Mrs. Fike had al-ready taken her turn.When she-protested at being laid off out ofturn, Mrs. Atchison replied, ". . . that is orders from the office."Mrs.Fike thereupon went to Mrs. Hyde, the employment manager, andasked her if she had been singled out for a lay-off because of thedemonstration against her sister.Mrs. Hyde denied this- and toldher to telephone the plant about work the following day.Mrs. Fikedid so, and was directed to return.She worked from the afternoonof April 27 through April 30.Although Mrs. Fike was returned towork after losing only 1 day's employment we are convinced and findthat her lay-off out of turn was because of her connection with theI.L. G. W. U.75On April 28 or 29, May Fike requested Mrs. Hyde to permit herto take her vacation the first 2 weeks in May.According to Mrs.Fike,Mrs. Hyde told her she might go, but that if she did so, she92Lee Baty testified that he did not learn of Mrs Fike's membership in the I. L. G W. U.until 1939.Under all the circumstances we do not credit that testimony73Swift& Co. vNational Labor Relations Board,106 F(2d) 87, mod'g and enf'gMatterof Saeaft d CoandAmalgamated Meat Cutte,s and Butcher TPo,kmen of N. A, Local No641, andUntied Packing House Workers Local Independent Union No. 300,7 N. LR B 269.74The respondent did not offer any explanation for Mrs Fike's lay-off out of turn eitherat the time of the latter's protest or at the hearing'71The complaint does not allege that the 1-day lay-off of Mrs Fike was a discriminationwith regard to hire and tenure of her employment, and our finding in respect thereto isstated here only in support of our ultimate conclusionthatMrs Fike'sas discriminatorilyrefused reinstatement and in effect discharged at a later date DONNELLY GARMENT COMPANY209since the volume of production at the plant would be reduced by thattime.Mrs. Fike testified that with this understanding she went onher vacation.Mrs. Fike's vacation period expired on Monday, May 17.Prior tothat date, on May 12, she came down to the plant, and while thereinquired of Mrs. Hyde whether there would be work on the followingMonday.Mrs. Hyde told her that she did not know and instructedher to call in on Friday, May 14.Mrs. Fike called, and Mrs. Hydetold her that she did not know whether there would be work, but toinquire again on Monday morning, May 17.On Monday, Mrs. Fikewas told that there was no work, but to call up later. Thereafter,over a period of several weeks, Mrs. Fike telephoned to Mrs. Hydea number of times.Each time she was told that there was no work.On the last occasion Mrs. Hyde told Mrs. Fike that she would callher when the respondent needed her.Mrs. Fike has never been calledby the respondent during the 2 years intervening between the termi-nation of her employment and the date of the hearing in thisproceeding.The respondent defends the termination of Mrs. Fike's employ-ment on the ground that she left voluntarily on April 30, 1937, afterbeing told that if she took her vacation at that time she could con-sider herself discharged.Mr. Baty and Mrs. Hyde both stated thatMrs. Fike was so informed.However, we do not think this testi-mony is consistent with Mrs. Hyde's subsequent conduct.When Mrs.Fike inquired of her about work on May 12, Mrs. Hyde did not men-tion any discharge and told her to call in again.On later occasions,during the several succeeding weeks, when Mrs. Fike telephoned,Mrs. Hyde told her that there was no work but to call again, andfinally told her that the respondent would notify her when she wasneeded.This conduct on the part of Mrs. Hyde indicates to us thatMrs. Fike was not told, as claimed by the respondent, that if sheinsisted upon taking her vacation she could consider herself dis-charged ; rather, it supports Mrs. Fike's testimony that she was toldshe would have to -take whatever work there was when she returned.We therefore find that May Fike did not voluntarily leave the employof the respondent on April 30, 1937, but went on vacation at that timewith the understanding that she would be taken back when workwas available.It is also contended by the respondent that May Fike was refusedreinstatement on May 17 and thereafter because there was no workfor her.But the respondent's own employment records and testi-mony show that this is not true.Prior to the time May Fike tookher vacation she was engaged in sewing underseam bindings. In her 210DECISIONS OF NATIONALLABOR RELATIONS BOARDsection there were some 14 or 15 operators who devoted all of theirtime to underseam binding.The employment cards of these 14operators show that during the week of May 17,which ended onMay 21,every one of them worked more than 40 hours-the cus-tomary workweek.Nearly all of the 14 worked 53 hours that week.During the week ending May 28, 11 of the 14 worked overtime andonly 2 put in less than 40 hours.Yet, during these 2 weeks, Mrs.Fike was told on several occasions that there was no work.Further-more, the respondent's production manager, Lee Baty, testified thatfrom April 1, 1937, to June 15 or 20, the respondent was unable tomeet its production deadlines.Baty also admitted that there waswork at the time Mrs. Fike desired to return,but he asserted thatthere was not enough to justify bringing back operators who hadbeen laid off.Mrs. Hyde testified that the month of May was oneof the biggest production months, that on May 12, 1937, the plantwas operating at capacity and continued to operate at capacity untilthe latter part of June.Moreover,even though the slack season wasapproaching when Mrs. Fike completed her vacation,this is nodefense to the respondent's refusal to give her work sometime laterwhen production again increased.Although Mrs. Hyde last said thatshe would call Mrs. Fike when the respondent needed her,neitherMrs. Hyde nor any other of the respondent's supervisors has done soin the 2 years since May 1937.From these facts we find that MayFike was not denied reinstatement by the respondent because therewas no work for her.Finally,.the respondent takes the position that Mrs. Fike hasnever been reinstated because she was an inefficient operator.LeeBaty testified that he recalled that over a 3-year period a great dealof her work had been returned to her by the respondent's inspectorsfor repairing and resewing.No records were available to show theamount of repair work, nor did any of the inspectors testify con-cerning Mrs. Fike's work.On the other hand, Mrs. Fike had beenemployed by the respondent for more than 10 years. It does notseem reasonable to suppose that the respondent would have continuedto employ her for so long a period if her work was unsatisfactory.Nor is there evidence that any of the respondent's supervisoryofficials ever discussed with Mrs. Fike the character of her work.On the basis of all the evidence we find that May Fike was deniedreinstatement and in effect discharged by the respondent after hervacation because of her membership in and activities on behalf ofthe I.L. G. W. U.We therefore find that the respondent discrimi-nated in regard to the hire and tenure of employment of May Fike, DONNELLY GARMENT COMPANY211thereby discouraging membership in the I. L. G. W. U.,76 and inter-fering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Since the termination of her employment at the respondent's fac-tory,Mrs. Fike has worked intermittently at two other garment fac-tories, and had employment at the time she testified in this proceeding.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with its operations described inSection I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYWe have found that the respondent has engaged in and is engagingin unfair labor practices by dominating and interfering with theformation and administration of the D. G. W. U. and by contributingsupport to it; by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act; and by discriminating in regard to the hire and tenure ofemployment of its employees and the terms and conditions of theiremployment, thereby discouraging membership in the I. L. G. W. U.and encouraging membership in the D. G. W. U.We shall orderthe respondent to cease and desist from these unfair labor practices.To effectuate the policies of the Act we shall order the respondent towithdraw recognition from the D. G. W. U. and to disestablish itcompletely as the representative of any of the respondent's employeesfor the purpose of collective bargaining.Since we have found thatthe D. G. W. U. is dominated and assisted by the respondent andthat the closed-shop contract granted to the D. G. W. U. by the re-spondent was an integral part of the respondent's campaign to en-courage membership in the D. G. W. U. and to discourage member-ship in the I. L. G. W. U., we shall order the respondent to ceaseand desist from giving effect to the contract of May 27, 1937, to thesupplemental wage agreement of June 22, 1937, to all extensions,renewals, modifications, and supplements thereof, and to anysuper-seding contracts which may now be in operation.However, noth-ing in this Decision and Order shall be taken to require the respondent16 SeeMatter of Waterman Steamship Corp.andN. M. U of America, Eng.Div, MobileBranch,Mobile, Ala,7N. L. R B. 237,249-50,enf'd inWaterman Steamship Corp v.Al. L. RB,309 U. S.206, rev'g in part and aff'g in part 103 F(2d) 157(C C A. 5). 212DECISIONSOF NATIONALLABOR RELATIONS BOARDto vary or abandon the substantive features embodied in the con-tracts, relating to rates of pay, wages, hours of employment, or otherconditions of employment.77We shall also order the respondent tocease and desist from giving effect to the check-off agreement with theD. G. W. U. and to reimburse its employees for all amounts deductedfrom wages as dues for the D. G. W. U.78We have found that the respondent discriminated in regard to thetenure of employment of Sylvia Hull on April 23, 1937, because ofher membership in and activities on behalf of the I. L. G. W. U. Uponall the evidence we have also found that Sylvia Hull never communi-cated with the respondent after she left the plant on April 23 and thatthe respondent made bona fide but unsuccessful efforts to communicatewith her to offer her reinstatement.We have found that under allthe circumstances the respondent's action was equivalent to an offerof reinstatement which Mrs. Hull, by her failure to communicate withthe respondent after instructions to do so, refused to accept.We shalltherefore withhold our customary order of reinstatement and we shallnot require the respondent to make Mrs. Hull whole for any loss of payincurred because of the discrimination against her on April 23, 1937.We have found that the respondent discriminatorily dischargedMay Fike by refusing to permit her to resume her work at the termina-tion of her vacation on May 17, 1937, because of her membership inand activities on behalf of the I. L. G. W. U.We shall, therefore,order the respondent to offer to May Fike full and immediate rein-statement to her former or substantially equivalent position.We shallalso order the respondent to make whole May Fike for any loss of payshe may have suffered by reason of the discriminatory failure to rein-state her, by payment to her of a sum equal to the amount which shenormally would have earned as wages from May 17, 1937, the date ofthat discrimination '79 to the date of the respondent's offer of reinstate-ment, less net earnings 80 during said period, excluding from the com-putation of her back pay, the period from the date of service of theIntermediate Report to the date of the Order herein, since the Trial"Matter ofMonticello Manufacturing CorporationandSteel J17otke?s Organizing Com-mittee,No. $087,affiliatedwith theC 1O , 17 N L R B 1091.98Matter of The Heller Brothers Company of NewcomerstownandInternational Brother-hoodof Blacksmiths, Drop Forqersand Helpers,7 NL. It B 646, 656"We havechosen May17, 1937, sincethat isthe dateon which Mrs.Pike's vacationperiod terminated and she normallywould haveietuinedto work.It istrue that therecord does not affirmatively establishthat there was work for her on thatday, but inviewof the testimony that the respondent's plant was operatingat capacity from May 12,1937, to thelatter partof June 1937, we find that the respondent could havegiven MrsPikeemploymenton May 17, 1937, and that her award of back pay should becomputedfrom that date80By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connectionwith obtaining work and Roiking else-where than for the respondent, which would not have beenincurredbut for hisunlawfuldischargeand the consequent necessity of his seekingemploymentelsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpentersand,Joinersof Amer- DONNELLY GARMENT COMPANY213Examiner found she was not discriminatorily discharged and recom-mended dismissal of the complaint with respect to her.slUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Ladies' GarmentWorkers' Union and DonnellyGarment Workers Union are labor organizations, within the meaningof Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of Donnelly Garment Workers Union, and contributing sup-port to it, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to hire and tenure and terms andconditions of employment of its employees, thereby encouraging mem-bership in the Donnelly Garment Workers Union and discouragingmembership in the International Ladies' Garment Workers' Union, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that DonnellyGarment Company, Kansas City, Missouri, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of DonnellyGarment Workers Union, or with the formation and administrationof any other labor organization of its employees, and from contribut-ica,Lumber and Sawmill Workers, Local2590,8 N L. R' B 440. Monies iecelved forwork peiformed upon Federal, State, county, municipal, or other work-relief projects arenot considered as earnings, but, as provided below in the Order, shall be deducted from thesum due the employee, and the amount thereof shall be paid over to the appropriate fiscalagency of the Federal, State, county, municipal, or other government or govermntnts whichsupplied the funds for said work-relief pi bjects81 This is in accord with our usual practiceSeeMatter of The Louisville Refining Co.andInt. A'ss'n.ofOil Field,-leas-Well and Refinery Workers of America,4 N.L.R B.844, 875.283032-41-vol 21- 15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDing financialor other supportto said unionor to any other labororganizationof its employees;(b)Giving effect to its contract of May 27, 1937,and its supple-mentalwage agreement of June 22, 1937,or to any extensions,renew-als,modifications,or supplements thereof or to any superseding con-tract and agreementwhich may now be in force with Donnelly Gar-mentWorkers Union; and from giving effect to its check-off agreementwith the Donnelly Garment Workers Union;(c)Discouraging membership in International Ladies' GarmentWorkers' Union, or discouraging or encouraging membership in anyother labor organization of its employees, by discharging or refusingto reinstate any of its employees or by discriminating in any othermanner in regard to hire or tenure of employment, or any term orcondition of employment;(d)Dominating, controlling, and using the Donnelly LoyaltyLeague to interfere with, restrain, and coerce its employees in theexerciseof the rights guaranteed in Section 7 of the Act;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, toform,join, or assistlabor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablishDonnelly Garment Workers Union as the representative of any ofitsemployees for the purpose of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment;(b)Reimburse all employees who were members of the DonnellyGarment Workers Union for the dues it has deducted from theirwages on behalf of said union;(c)Offer to May Fike immediate and full reinstatement to herformer or substantially equivalent position without prejudice to herseniority and other rights and privileges;(d)Make whole May Fike for any loss of pay she has suffered byreason ofher discharge, by payment to herof a sum ofmoney equalto that which she normally would have earned as wages during theperiod from May 17, 1937, to the date of suchofferof reinstatement,less her net earnings during that period,but excluding from thecomputation of the amountdue her theperiodfrom October 9, 1939,the date of service of the Intermediate Report,to the date of this DONNELLY GARMENT COMPANY215Order; deducting from the amount otherwise due her monies earnedby her during the period included within the computation for workperformed upon Federal, State, county, municipal, or other work-relief projects and pay over the -amount so deducted to the appro-priate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for saidwork-relief projects ;(e)Post immediately and keep posted for at least sixty (60)consecutive days from the date of posting, in conspicuous placesthroughout the plant, notices stating that the respondent will ceaseand desist in the manner set forth in paragraphs 1 (a), (b), (c), (d),and (e), and will take the affirmative action set forth in para-graphs 2 (a), (b), (c), and (d) of this Order; and further statingthat the respondent's employees are free to become or remain membersof International Ladies' Garment Workers' Union, and that the re-spondent will not discriminate against any employee because ofmembership in or activity on behalf of that organization;(f)Notify the Regional Director for the Seventeenth Region inwriting within fifteen (15) days from the date of this Order whatsteps the respondent has taken to comply herewith.